Exhibit  10.7

 

LOAN AND SECURITY AGREEMENT

 

 

DATED AS OF           , 2002

 

 

BETWEEN

 

 

LASALLE BUSINESS CREDIT, INC.

 

 

THE LENDER,

 

 

AND

 

 

PERRY JUDD’S INCORPORATED

 

 

THE BORROWER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS.

 

 

 

2.

LOANS

 

(a)

Revolving Loans

 

(b)

Repayments

 

(c)

Notes

 

 

 

3.

LETTERS OF CREDIT

 

(a)

General Terms

 

(b)

Requests for Letters of Credit

 

(c)

Obligations Absolute

 

(d)

Expiration Dates of Letters of Credit

 

 

 

4.

INTEREST, FEES AND CHARGES

 

(a)

Interest Rate

 

(b)

Other LIBOR Provisions

 

(c)

Fees And Charges

 

(d)

Maximum Interest

 

 

 

5.

COLLATERAL

 

(a)

Grant of Security Interest to Lender

 

(b)

Other Security

 

(c)

Possessory Collateral

 

(d)

Electronic Chattel Paper

 

 

 

6.

PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN

 

 

 

7.

INTENTIONALLY OMITTED

 

 

 

8.

COLLECTIONS

 

 

 

9.

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES

 

(a)

Monthly Reports

 

(b)

Financial Statements

 

(c)

Annual Projections

 

(d)

Public Reporting

 

(e)

Other Information

 

 

 

10.

TERMINATION; AUTOMATIC RENEWAL

 

i

--------------------------------------------------------------------------------


 

11.

REPRESENTATIONS AND WARRANTIES

 

(a)

Financial Statements and Other Information

 

(b)

Locations

 

(c)

Loans by Borrower

 

(d)

Accounts

 

(e)

Liens

 

(f)

Organization, Authority and No Conflict

 

(g)

Litigation

 

(h)

Compliance with Laws and Maintenance of Permits

 

(i)

Affiliate Transactions

 

(j)

Names and Trade Names

 

(k)

Equipment

 

(l)

Enforceability

 

(m)

Solvency

 

(n)

Indebtedness

 

(o)

Margin Security and Use of Proceeds

 

(p)

Parent, Subsidiaries and Affiliates

 

(q)

No Defaults

 

(r)

Employee Matters

 

(s)

Intellectual Property

 

(t)

Environmental Matters

 

(u)

ERISA Matters

 

(v)

Indenture

 

 

 

12.

AFFIRMATIVE COVENANTS

 

(a)

Maintenance of Records

 

(b)

Notices

 

(c)

Compliance with Laws and Maintenance of Permits

 

(d)

Inspection and Audits

 

(e)

Insurance

 

(f)

Collateral

 

(g)

Use of Proceeds

 

(h)

Taxes

 

(i)

Intellectual Property

 

(j)

Checking Accounts

 

 

 

13.

NEGATIVE COVENANTS

 

(a)

Guaranties

 

(b)

Indebtedness

 

(c)

Liens

 

(d)

Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the
Ordinary Course of Business

 

(e)

Dividends and Distributions

 

(f)

Investments; Loans

 

(g)

Fundamental Changes, Line of Business

 

(h)

Intentionally Omitted

 

(i)

Affiliate Transactions

 

(j)

Settling of Accounts

 

ii

--------------------------------------------------------------------------------


 

14.

FINANCIAL COVENANTS

 

(a)

Tangible Net Worth

 

(b)

Fixed Charge Coverage

 

 

 

15.

DEFAULT

 

(a)

Payment

 

(b)

Breach of this Agreement and the Other Agreements

 

(c)

Breaches of Other Obligations

 

(d)

Breach of Representations and Warranties

 

(e)

Loss of Collateral

 

(f)

Levy, Seizure or Attachment

 

(g)

Bankruptcy or Similar Proceedings

 

(h)

Appointment of Receiver

 

(i)

Judgment

 

(j)

Dissolution of Obligor

 

(k)

Default or Revocation of Guaranty

 

(l)

Criminal Proceedings

 

(m)

Change of Control

 

(n)

Material Adverse Change

 

(o)

Indenture Event of Default

 

 

 

16.

REMEDIES UPON AN EVENT OF DEFAULT

 

 

 

17.

CONDITIONS PRECEDENT

 

 

 

18.

INDEMNIFICATION

 

 

 

19.

NOTICE

 

 

 

20.

CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION

 

 

 

21.

MODIFICATION AND BENEFIT OF AGREEMENT

 

 

 

22.

HEADINGS OF SUBDIVISIONS

 

 

 

23.

POWER OF ATTORNEY

 

 

 

24.

CONFIDENTIALITY

 

 

 

25.

COUNTERPARTS

 

 

 

26.

ELECTRONIC SUBMISSIONS

 

iii

--------------------------------------------------------------------------------


 

27.

WAIVERS

 

 

 

28.

DESIGNATED SENIOR INDEBTEDNESS

 

 

EXHIBIT A – BUSINESS AND COLLATERAL LOCATIONS

 

 

EXHIBIT B – COMPLIANCE CERTIFICATE

 

 

EXHIBIT C – COMMERCIAL TORT CLAIMS

 

 

SCHEDULE 1 – PERMITTED LIENS

 

 

 

 

SCHEDULE 11(g) – LITIGATION

 

 

SCHEDULE 11(i) – AFFILIATE TRANSACTIONS

 

 

SCHEDULE 11(j) – NAMES & TRADE NAMES

 

 

SCHEDULE 11(n) – INDEBTEDNESS

 

 

SCHEDULE 11(p) – PARENT, SUBSIDIARIES AND AFFILIATES

 

 

SCHEDULE 12(j) – CHARGES REGARDING CHECKING ACCOUNTS

 

 

SCHEDULE 13(f) –LOANS BY BORROWER

 

 

SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST

 

iv

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) made this        day of               , 2002 by and
between LASALLE BUSINESS CREDIT, INC., a Delaware corporation (“Lender”), 135
South LaSalle Street, Chicago, Illinois 60603–4105, and PERRY JUDD’S
INCORPORATED, a Delaware corporation, having its principal place of business at
575 West Madison Street, Waterloo, Wisconsin 53594-0097 (“Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower may, from time to time, request Loans from Lender, and the
parties wish to provide for the terms and conditions upon which such Loans or
other financial accommodations, if made by Lender, shall be made;

 

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrower by Lender, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Borrower, the parties agree as follows:

 

1.     DEFINITIONS.

 

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “General
Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Proceeds” and “Tangible Chattel Paper” shall have the
respective meanings assigned to such terms in the Illinois Uniform Commercial
Code, as the same may be in effect from time to time.

 

“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, Borrower, (ii) which beneficially owns or holds five percent (5%) or more
of the voting control or equity interests of Borrower, or (iii) five percent
(5%) or more of the voting control or equity interests of which is beneficially
owned or held by Borrower.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Chicago, Illinois are required or permitted to close.

 

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrower during such period
that are required by generally accepted accounting principles, consistently
applied, to be included in or reflected

 

1

--------------------------------------------------------------------------------


 

by the property, plant and equipment or similar fixed asset accounts (or
intangible accounts subject to amortization) on the balance sheet of Borrower.

 

“Collateral” shall mean all of the property of Borrower described in Section 5
hereof, together with all other real or personal property of any Obligor or any
other Person, including, without limitation, Holdings, now or hereafter pledged
to Lender to secure, either directly or indirectly, repayment of any of the
Liabilities.

 

“EBITDA” shall mean, with respect to any period, Borrower’s net income after
taxes for such period (excluding any after-tax gains or losses on the sale of
assets (other than the sale of Inventory in the ordinary course of business) and
excluding other after-tax extraordinary gains or losses) plus interest expense,
income tax expense, depreciation and amortization for such period, plus or minus
any other non-cash charges or gains which have been subtracted or added in
calculating net income after taxes for such period.

 

“Eligible Account” shall mean an Account owing to Borrower which is acceptable
to Lender in its Permitted Discretion for lending purposes (provided that Lender
shall give Borrower prior written notice of any eligibility criteria established
by Lender and not set forth herein).  Without limiting Lender’s discretion,
Lender shall, in general, consider an Account to be an Eligible Account if it
meets, and so long as it continues to meet, the following requirements:

 

(i)            it is genuine and in all respects what it purports to be;

 

(ii)           it is owned by Borrower, Borrower has the right to subject it to
a security interest in favor of Lender or assign it to Lender and it is subject
to a first priority perfected security interest in favor of Lender and to no
other claim, lien, security interest or encumbrance whatsoever, other than
Permitted Liens;

 

(iii)          it arises from (A) the performance of services by Borrower in the
ordinary course of Borrower’s business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or
(B) the sale or lease of Goods by Borrower in the ordinary course of Borrower’s
business, and (x) such Goods have been completed in accordance with the Account
Debtor’s specifications (if any) and delivered to the Account Debtor, (y) such
Account Debtor has not refused to accept, returned or offered to return, any of
the Goods which are the subject of such Account, and (z) Borrower has possession
of, or Borrower has delivered to Lender (at Lender’s request) shipping and
delivery receipts evidencing delivery of such Goods;

 

(iv)          it is evidenced by an invoice rendered to the Account Debtor
thereunder, is due and payable within ninety (90) days after the date of the
invoice and does not remain unpaid ninety (90) days past the invoice date
thereof; provided, however, that if more than twenty-five percent (25%) of the
aggregate dollar amount of invoices owing by a particular Account Debtor remain
unpaid ninety (90) days after the respective invoice dates thereof, then all
Accounts owing by that Account Debtor shall be deemed ineligible;

 

2

--------------------------------------------------------------------------------


 

(v)           it is a valid, legally enforceable and unconditional obligation of
the Account Debtor thereunder, and it shall not be an Eligible Account to the
extent of any setoff, counterclaim, credit, allowance or adjustment by such
Account Debtor, or if it is subject to any claim by such Account Debtor denying
liability thereunder in whole or in part;

 

(vi)          it does not arise out of a contract or order which fails in any
material respect to comply with the requirements of applicable law;

 

(vii)         the Account Debtor thereunder is not a director, officer, employee
or agent of Borrower, or a Subsidiary, Parent or Affiliate;

 

(viii)        it is not an Account with respect to which the Account Debtor is
the United States of America or any state or local government, or any
department, agency or instrumentality thereof, unless Borrower assigns its right
to payment of such Account to Lender pursuant to, and in full compliance with,
the Assignment of Claims Act of 1940, as amended, or any comparable state or
local law, as applicable;

 

(ix)           it is not an Account with respect to which the Account Debtor is
located in a state which requires Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by Borrower at
its election; or (z) Borrower has proven, to Lender’s satisfaction, that it is
exempt from any such requirements under any such state’s laws;

 

(x)            The Account Debtor is located within the United States of
America, Canada or is located within a foreign country other than Canada and, in
such case, the Account is payable in U.S. Dollars and with respect to Account
Debtors who are residents or citizens of and are located within a foreign
country other than Canada, the Account is supported by a letter of credit which
is in form and substance satisfactory to Lender, issued by a financial
institution acceptable to Lender and assigned to Lender in a manner acceptable
to Lender;

 

(xi)           other than Accounts owing from the Boy Scouts of America, it is
not an Account with respect to which the Account Debtor’s obligation to pay is
subject to any repurchase obligation or return right (other than return rights
for defective Goods or repairs available in the ordinary course of business), as
with sales made on a bill-and-hold, guaranteed sale, sale on approval, sale or
return or consignment basis;

 

(xii)          it is not an Account (A) with respect to which any representation
or warranty contained in this Agreement is untrue; or (B) which violates any of
the covenants of Borrower contained in this Agreement;

 

3

--------------------------------------------------------------------------------


 

(xiii)         except with respect to Time Incorporated and The McGraw Hill
Companies, Inc., it is not an Account which, when added to a particular Account
Debtor’s other indebtedness to Borrower, exceeds ten percent (10%) of all
Accounts of Borrower (except that Accounts excluded from Eligible Accounts
solely by reason of this clause (xiii) shall be Eligible Accounts to the extent
of such credit limit); and

 

(xiv)        it is not an Account with respect to which the prospect of payment
by the Account Debtor is or will be impaired, as determined by Lender in its
Permitted Discretion.

 

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrower’s business or facilities
owned or operated by Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

 

“Event of Default” shall have the meaning specified in Section 15 hereof.

 

“Fiscal Year” shall mean each twelve (12) month accounting period of Borrower,
which ends on December 31st of each year.

 

“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of Borrower for borrowed money, plus scheduled payments of
principal during the applicable period with respect to all capitalized lease
obligations of Borrower, plus scheduled payments of interest during the
applicable period with respect to all indebtedness of Borrower for borrowed
money including capital lease obligations, plus unfinanced Capital Expenditures
of Borrower during the applicable period.

 

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

 

4

--------------------------------------------------------------------------------


 

“Holdings” shall mean Perry Judd’s Holdings, Inc., a Delaware corporation.

 

“Indemnified Party” shall have the meaning specified in Section 18 hereof.

 

“Indenture” shall mean the Indenture dated December 16, 1997 among Perry Judd’s
Holdings, Inc., a Delaware Corporation, each of the Subsidiary Guarantors named
therein and U.S. Trust Company of California, N.A. , as Trustee, as in effect as
of the date hereof.

 

“Interest Period” shall have the meaning specified in subsection 4(a)(ii)
hereof.

 

“LaSalle Bank” shall mean LaSalle Bank National Association, Chicago, Illinois.

 

“Letter of Credit” shall mean any Letter of Credit issued on behalf of Borrower
in accordance with this Agreement.

 

“Letter of Credit Obligations” shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and (ii)
the aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Loans hereunder.

 

“Leverage Ratio” shall mean the ratio of Borrower’s funded indebtedness to
EBITDA.

 

“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Borrower to Lender or to any parent, affiliate or subsidiary of Lender of any
and every kind and nature, howsoever created, arising or evidenced and howsoever
owned, held or acquired, whether now or hereafter existing, whether now due or
to become due, whether primary, secondary, direct, indirect, absolute,
contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as it appears on
Telerate page 3750 as of 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.  “Telerate page 3750” means the display
designated as “Page 3750” on the Telerate Service (or such other page as may
replace page 3750 of that service or such other service) as may be nominated by
the British Bankers’ Association as the vendor for the purpose of displaying
British Bankers’ Association interest settlement rates for United States dollar
deposits) divided by (b) a number equal to 1.0 minus the maximum reserve
percentages (expressed as a decimal fraction) including, without limitation,
basic supplemental, marginal and emergency reserves under any regulations of the
Board of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) which are required to be maintained
by Lender

 

5

--------------------------------------------------------------------------------


 

by the Board of Governors of the Federal Reserve System.  The LIBOR Rate shall
be adjusted automatically on and as of the effective date of any change in such
reserve percentage.

 

“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.

 

“Loans” shall mean all loans and advances made by Lender to or on behalf of
Borrower hereunder.

 

“Lock Box” and “Lock Box Account” shall have the meanings specified in
subsection 8(a) hereof.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,,
assets, liabilities, operations or condition, financial or otherwise, of a
Person.

 

“Maximum Loan Limit” shall mean Twenty-Five Million and No/100 Dollars
($25,000,000.00)

 

“Maximum Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof.

 

“Obligor” shall mean Borrower and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

 

“Original Term” shall have the meaning specified in Section 10 hereof.

 

“Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of
Borrower or any other Person and delivered to Lender or to any parent, affiliate
or subsidiary of Lender in connection with the Liabilities or the transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.

 

“Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of Borrower and, if Borrower is a partnership, the
general partner of Borrower.

 

“PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

 

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary

 

6

--------------------------------------------------------------------------------


 

course of business and securing amounts not yet due or declared to be due by the
claimant thereunder or amounts which are being contested in good faith and by
appropriate proceedings and for which Borrower has maintained adequate reserves;
(ii) liens or security interests in favor of Lender; (iii) zoning restrictions
and easements, licenses, covenants and other restrictions affecting the use of
real property that do not individually or in the aggregate have a material
adverse effect on Borrower’s ability to use such real property for its intended
purpose in connection with Borrower’s business; (iv) liens in connection with
purchase money indebtedness and capitalized leases otherwise permitted pursuant
to this Agreement, provided, that such liens attach only to the assets the
purchase of which was financed by such purchase money indebtedness or which is
the subject of such capitalized leases; (v) liens set forth on Schedule 1; (vi)
liens specifically permitted by Lender in writing; (vii) involuntary liens
securing amounts less than $500,000.00 or involuntary liens which are released
or for which a bond acceptable to Lender in its Permitted Discretion has been
posted within ten (10) days of its creation, or which are covered by insurance
to the reasonable satisfaction of Lender; (viii) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation, or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases or to secure
statutory obligations or surety, appeal or stay bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business; (ix)
liens for taxes not yet due or for taxes which are being contested in good faith
and by appropriate proceedings and for which  reserves are being maintained on
Borrower’s financial statements in such amount as is required under generally
accepted accounting principles and a reserve is maintained by Lender against the
amount which Borrower is permitted to borrow hereunder in an amount of money
which, in the sole judgment of Lender is sufficient to pay such taxes and any
interest of penalties that may accrue thereon, and if Borrower fails to
prosecute such contest, Lender may advance and pay such taxes, interest and
penalties and any amounts so advanced shall constitute Loans hereunder; (x)
liens on assets of Borrower which are not part of the Collateral; (xi) bankers’
liens or rights of recoupment or offset arising in connection with investments
permitted under subsection 13(f); and (xii) extensions and renewals of any of
the foregoing so long as the aggregate amount of extended and renewed liens are
not increased and are on terms and conditions no more restricted than the terms
and conditions of the liens extended and renewed.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

 

“Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

 

“Prime Rate” shall mean LaSalle Bank’s publicly announced prime rate (which is
not intended to be LaSalle Bank’s lowest or most favorable rate in effect at any
time) in effect from time to time.

 

“Prime Rate Loans” shall mean the Loans bearing interest with reference to the
Prime Rate.

 

7

--------------------------------------------------------------------------------


 

“Renewal Term” shall have the meaning specified in Section 10 hereof.

 

“Revolving Loan Limit” shall have the meaning specified in subsection 2(a)
hereof.

 

“Revolving Loans” shall have the meaning specified in subsection 2(a) hereof.

 

“Subsidiary” shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by Borrower, or any partnership, joint venture or
limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower or any partnership of which Borrower is a general partner.

 

“Tangible Net Worth” shall have the meaning specified in subsection 14(a)
hereof.

 

“Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Lender and/or to be withheld or deducted from any
payment otherwise required hereby to be made by Borrower to Lender; provided,
that the term “Tax” shall not include any taxes imposed upon the net income of
Lender.


 

2.     LOANS.


 

(a)   Revolving Loans.

 

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term and any Renewal Term, Lender shall, absent the
occurrence of an Event of Default, make revolving loans and advances (the
“Revolving Loans”) in an amount up to the sum of the following sublimits (the
“Revolving Loan Limit”):


 

(i)            Eighty-five percent (85%) of the face amount (less maximum
discounts, credits and allowances which may be taken by or granted to Account
Debtors in connection therewith in the ordinary course of Borrower’s business)
of Borrower’s Eligible Accounts; minus


 

(ii)           such reserves as Lender elects, in its Permitted Discretion to
establish from time to time;

 

provided, that the Revolving Loan Limit shall in no event exceed Twenty-Five
Million and No/100 Dollars ($25,000,000.00) (the “Maximum Revolving Loan
Limit”).

 

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit

 

8

--------------------------------------------------------------------------------


 

Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of Credit
Obligations.  If at any time the outstanding Revolving Loans exceeds either the
Revolving Loan Limit or  the Maximum Revolving Loan Limit, in each case minus
the Letter of Credit Obligations, or any portion of the Revolving Loans and
Letter of Credit Obligations exceeds any applicable sublimit within the
Revolving Loan Limit, Borrower shall immediately, and without the necessity of
demand by Lender, pay to Lender such amount as may be necessary to eliminate
such excess and Lender shall apply such payment to the Revolving Loans to
eliminate such excess.

 

Borrower hereby authorizes Lender, in its Permitted Discretion, to charge any of
Borrower’s accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

 

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: Borrower shall give Lender same day notice, no later
than 1:00 P.M. (determined based on the local time of Borrower at its principal
place of business) for such day, of its request for a Revolving Loan as a Prime
Rate Loan, and at least two (2) Business Days prior notice of its request for a
Revolving Loan as a LIBOR Rate Loan, in which notice Borrower shall specify the
amount of the proposed borrowing and the proposed borrowing date; provided,
however, that no such request may be made, unless with Lender’s consent, at a
time when there exists an Event of Default or an event which, with the passage
of time or giving of notice, will become an Event of Default.  In the event that
Borrower maintains a controlled disbursement account at LaSalle Bank, each check
presented for payment against such controlled disbursement account and any other
charge or request for payment against such controlled disbursement account shall
constitute a request for a Revolving Loan as a Prime Rate Loan.  As an
accommodation to Borrower, Lender may permit telephone requests for Revolving
Loans and electronic transmittal of instructions, authorizations, agreements or
reports to Lender by Borrower.  Unless Borrower specifically directs Lender in
writing not to accept or act upon telephonic or electronic communications from
Borrower, Lender shall have no liability to Borrower for any loss or damage
suffered by Borrower as a result of Lender’s honoring, in good faith, of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically or electronically and
purporting to have been sent to Lender by Borrower and Lender shall have no duty
to verify the origin of any such communication or the authority of the Person
sending it.

 

Borrower hereby irrevocably authorizes Lender to disburse the proceeds of each
Revolving Loan requested by Borrower, or deemed to be requested by Borrower, as
follows:  the proceeds of each Revolving Loan requested under Section 2(a) shall
be disbursed by Lender in lawful money of the United States of America in
immediately available funds, in the case of the initial borrowing, in accordance
with the terms of the written disbursement letter from Borrower, and in the case
of each subsequent borrowing, by wire transfer or Automated Clearing House (ACH)
transfer to such bank account as may be agreed upon by Borrower and Lender from
time to time, or elsewhere if pursuant to a written direction from Borrower.

 

9

--------------------------------------------------------------------------------


 

(b)  Repayments.

 

The Liabilities shall be repaid as follows:


 

(i)            Repayment of Revolving Loans.  The Revolving Loans and all other
Liabilities shall be repaid on the last day of the Original Term or any Renewal
Term if this Agreement is renewed pursuant to Section 10 hereof.

 

(c)  Notes.

 

The Loans shall, in Lender’s Permitted Discretion, be evidenced by one or more
promissory notes in form and substance satisfactory to Lender.  However, if such
Loans are not so evidenced, such Loans may be evidenced solely by entries upon
the books and records maintained by Lender.


 

3.   LETTERS OF CREDIT.

 

(a)  General Terms.

 

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term or any Renewal Term, Lender shall, absent the existence
of an Event of Default, from time to time cause to be issued and co-sign for or
otherwise guarantee, upon Borrower’s request, commercial and/or standby Letters
of Credit; provided, that the aggregate undrawn face amount of all such Letters
of Credit shall at no time exceed Five Million and No/100 Dollars
($5,000,000.00).  Payments made by Lender to any Person on account of any Letter
of Credit shall constitute Loans hereunder and Borrower agrees that each payment
made by the issuer of a Letter of Credit in respect of a Letter of Credit shall
constitute a request by Borrower for a Loan to reimburse such issuer.  Borrower
shall remit to Lender a Letter of Credit fee equal to one and one-half percent
(1-1/2%) per annum on the aggregate undrawn face amount of all Letters of Credit
outstanding, which fee shall be payable monthly in arrears on the last Business
Day of each month.  Borrower shall also pay on demand the normal and customary
administrative charges of the issuer of the Letter of Credit for issuance,
amendment, negotiation, renewal or extension of any Letter of Credit.


 

(b)  Requests for Letters of Credit.

 

Borrower shall make requests for Letters of Credit in writing at least two (2)
Business Days prior to the date such Letter of Credit is to be issued.  Each
such request shall specify the date such Letter of Credit is to be issued, the
amount thereof, the name and address of the beneficiary thereof and a
description of the transaction to be supported thereby.  Any such notice shall
be accompanied by the form of Letter of Credit requested and any application or
reimbursement agreement required by the issuer of such Letter of Credit.  If any
term of such application or reimbursement agreement is inconsistent with this
Agreement, then the provisions of this Agreement shall control to the extent of
such inconsistency.

 

10

--------------------------------------------------------------------------------


 

(c)  Obligations Absolute.

 

Borrower shall be obligated to reimburse the issuer of any Letter of Credit, or
Lender if Lender has reimbursed such issuer on Borrower’s behalf, for any
payments made in respect of any Letter of Credit, which obligation shall be
unconditional and irrevocable and shall be paid regardless of:  (i) any lack of
validity or enforceability of any Letter of Credit, (ii) any amendment or waiver
of or consent or departure from all or any provisions of any Letter of Credit,
this Agreement or any Other Agreement, (iii) the existence of any claim, set
off, defense or other right which Borrower or any other Person may have against
any beneficiary of any Letter of Credit, Lender or the issuer of the Letter of
Credit, (iv) any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, (v) any payment
under any Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, and (vi) any other
act or omission to act or delay of any kind of the issuer of such Letter of
Credit, the Lender or any other Person or any other event or circumstance that
might otherwise constitute a legal or equitable discharge of Borrower’s
obligations hereunder.  It is understood and agreed by Borrower that the issuer
of any Letter of Credit may accept documents that appear on their face to be in
order without further investigation or inquiry, regardless of any notice or
information to the contrary.


 

(d)  Expiration Dates of Letters of Credit.

 

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the thirtieth (30th) day
prior to the end of the Original Term or any Renewal Term.  Notwithstanding the
foregoing, a Letter of Credit may provide for automatic extensions of its
expiration date for one or more one (1) year periods, so long as the issuer
thereof has the right to terminate the Letter of Credit at the end of each one
(1) year period and no extension period extends past the thirtieth (30th) day
prior to the end of the Original Term or any Renewal Term.

 

4.     INTEREST, FEES AND CHARGES.

 

(a)    Interest Rate.

 

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsections (i), (ii) or
(iii) below:

 

Leverage Ratio

 

Prime Rate plus

 

LIBOR Rate plus

 

> 5.0

 

3/4ths of 1%

 

250 basis points

 

> 4.5 but <5.0

 

½ of 1%

 

225 basis points

 

> 4.0 but <4.5

 

1/4th of 1%

 

200 basis points

 

> 3.5 but < 4.0

 

0%

 

175 basis points

 

< 3.5

 

0%

 

150 basis points

 


 

11

--------------------------------------------------------------------------------


 

(i)            The Prime Rate Loans shall be payable on the last Business Day of
each month in arrears.  Said rates of interest shall increase or decrease by an
amount equal to each increase or decrease in the Prime Rate effective on the
effective date of each such change in the Prime Rate.


 

(ii)           The rate set forth above with respect to LIBOR Rate Loans shall
remain fixed for the applicable Interest Period.  “Interest Period” shall mean
any continuous period of thirty (30), sixty (60), ninety (90) or one hundred
eighty (180) days, as selected from time to time by Borrower by irrevocable
notice (in writing, by telecopy, telex, electronic mail or cable) given to
Lender not less than two (2) Business Days prior to the first day of each
respective Interest Period; provided that:  (A) each such period occurring after
such initial period shall commence on the day on which the immediately preceding
period expires; (B) the final Interest Period shall be such that its expiration
occurs on or before the end of the Original Term or any Renewal Term; and (C) if
for any reason Borrower shall fail to timely select a period, then such Loans
shall continue as, or revert to, Prime Rate Loans.  Interest shall be payable on
the last Business Day of each month in arrears and on the last Business Day of
such Interest Period.


 

(iii)          Upon the occurrence of an Event of Default and during the
continuance thereof, the Loans shall bear interest at the rate of two percent
(2.0%) per annum in excess of the interest rate otherwise payable thereon, which
interest shall be payable on demand.  All interest shall be calculated on the
basis of a 360-day year.


 

(b)  Other LIBOR Provisions.


 

(i)            Subject to the provisions of this Agreement, Borrower shall have
the option (A) as of any date, to convert all or any part of the Prime Rate
Loans to, or request that new Loans be made as, LIBOR Rate Loans of various
Interest Periods, (B) as of the last day of any Interest Period, to continue all
or any portion of the relevant LIBOR Rate Loans as LIBOR Rate Loans; (C) as of
the last day of any Interest Period, to convert all or any portion of the LIBOR
Rate Loans to Prime Rate Loans; and (D) at any time, to request new Loans as
Prime Rate Loans; provided, that Loans may not be continued as or converted to
LIBOR Rate Loans, if the continuation or conversion thereof would violate the
provisions of subsections 4(b)(ii) or 4(b)(iii) of this Agreement or if an Event
of Default has occurred.


 

(ii)           Lender’s determination of the LIBOR Rate as provided above shall
be conclusive, absent manifest error.  Furthermore, if Lender determines, in
good faith (which determination shall be conclusive, absent manifest error),
prior to the commencement of any Interest Period that (A) U.S. Dollar deposits
of sufficient amount and maturity for funding the Loans are not available to
Lender in the London Interbank Eurodollar market in the ordinary course of
business, or (B) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
rate of interest to be applicable to the Loans requested by Borrower to be LIBOR
Rate Loans or the Loans bearing interest at the rates set forth in subsection
4(a)(ii) of this Agreement shall not represent the effective pricing to Lender
for U.S. Dollar deposits of a comparable amount for the relevant period (such as
for example, but not limited to, official reserve requirements required by
Regulation D to the extent not given effect in determining the rate), Lender
shall

 

12

--------------------------------------------------------------------------------


 

promptly notify Borrower and (1) all existing LIBOR Rate Loans shall convert to
Prime Rate Loans upon the end of the applicable Interest Period, and (2) no
additional LIBOR Rate Loans shall be made until such circumstances are cured.


 

(iii)          If, after the date hereof, the introduction of, or any change in
any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over Lender or its lending offices (a “Regulatory Change”), shall, in the
opinion of counsel to Lender, make it unlawful for Lender to make or maintain
LIBOR Rate Loans, then Lender shall promptly notify Borrower and (A) the LIBOR
Rate Loans shall immediately convert to Prime Rate Loans on the last Business
Day of the then existing Interest Period or on such earlier date as required by
law and (B) no additional LIBOR Rate Loans shall be made until such circumstance
is cured.


 


(IV)        IF, FOR ANY REASON, A LIBOR RATE LOAN IS PAID PRIOR TO THE LAST
BUSINESS DAY OF ANY INTEREST PERIOD OR IF A LIBOR RATE LOAN DOES NOT OCCUR ON A
DATE SPECIFIED BY BORROWER IN ITS REQUEST (OTHER THAN AS A RESULT OF A DEFAULT
BY LENDER), BORROWER AGREES TO INDEMNIFY LENDER AGAINST ANY LOSS (INCLUDING ANY
LOSS ON REDEPLOYMENT OF THE DEPOSITS OR OTHER FUNDS ACQUIRED BY LENDER TO FUND
OR MAINTAIN SUCH LIBOR RATE LOAN) COST OR EXPENSE INCURRED BY LENDER AS A RESULT
OF SUCH PREPAYMENT.

 

(v)           If any Regulatory Change (whether or not having the force of law)
shall (A) impose, modify or deem applicable any assessment, reserve, special
deposit or similar requirement against assets held by, or deposits in or for the
account of or loans by, or any other acquisition of funds or disbursements by,
Lender; (B) subject Lender or the LIBOR Rate Loans to any Tax or change the
basis of taxation of payments to Lender of principal or interest due from
Borrower to Lender hereunder (other than a change in the taxation of the overall
net income of Lender); or (C) impose on Lender any other condition regarding the
LIBOR Rate Loans or Lender’s funding thereof, and Lender shall determine (which
determination shall be conclusive, absent any manifest error) that the result of
the foregoing is to increase the cost to Lender of making or maintaining the
LIBOR Rate Loans or to reduce the amount of principal or interest received by
Lender hereunder, then Borrower shall pay to Lender, on demand, such additional
amounts as Lender shall, from time to time, determine are sufficient to
compensate and indemnify Lender from such increased cost or reduced amount.


 

(vi)          Lender shall receive payments of amounts of principal of and
interest with respect to the LIBOR Rate Loans free and clear of, and without
deduction for, any Taxes.  If (A) Lender shall be subject to any Tax in respect
of any LIBOR Rate Loans or any part thereof or, (B) Borrower shall be required
to withhold or deduct any Tax from any such amount, the LIBOR Rate applicable to
such LIBOR Rate Loans shall be adjusted by Lender to reflect all additional
costs incurred by Lender in connection with the payment by Lender or the
withholding by Borrower of such Tax and Borrower shall provide Lender with a
statement detailing the amount of any such Tax actually paid by Borrower.
Determination by Lender of the amount of such costs shall be conclusive, absent
manifest error.  If after any such adjustment any part of any Tax paid by Lender
is subsequently recovered by Lender, Lender shall reimburse Borrower to the
extent of the amount so recovered.  A certificate of

 

13

--------------------------------------------------------------------------------


 

an officer of Lender setting forth the amount of such recovery and the basis
therefor shall be conclusive, absent manifest error.


 

(vii)         Each request for LIBOR Rate Loans shall be in an amount not less
than One Million and No/100 Dollars ($1,000,000.00), and in integral multiples
of One Hundred Thousand and No/100 Dollars ($100,000.00).


 

(viii)        Unless otherwise specified by Borrower, all Loans shall be Prime
Rate Loans.


 

(ix)           No more than four (4) Interest Periods may be in effect with
respect to outstanding LIBOR Rate Loans at any one time.

 

(c)  Fees And Charges.


 

(i)            Closing Fee:  Borrower shall pay to Lender a closing fee of
one-fourth of one percent (1/4th of 1%) of the Maximum Loan Limit, which fee
shall be fully earned and payable on the date of disbursement of the initial
Loans hereunder.


 


(II)           UNUSED LINE FEE:  BORROWER SHALL PAY TO LENDER AN UNUSED LINE FEE
OF ONE-FOURTH OF ONE PERCENT (1/4TH OF 1%) OF THE DIFFERENCE BETWEEN THE MAXIMUM
REVOLVING LOAN LIMIT AND THE AVERAGE DAILY BALANCE OF THE REVOLVING LOANS PLUS
THE LETTER OF CREDIT OBLIGATIONS FOR EACH MONTH, WHICH FEE SHALL BE FULLY EARNED
BY LENDER AND PAYABLE MONTHLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH
MONTH.  SAID FEE SHALL BE CALCULATED ON THE BASIS OF A 360 DAY YEAR.


 

(iii)          Costs and Expenses: Borrower shall reimburse Lender for all costs
and expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees, incurred by Lender in connection with the (i) documentation and
consummation of this transaction and any other transactions between Borrower and
Lender, including, without limitation, Uniform Commercial Code and other public
record searches and filings, overnight courier or other express or messenger
delivery, appraisal costs, surveys, title insurance and environmental audit or
review costs; (ii) collection, protection or enforcement of any rights in or to
the Collateral; (iii) collection of any Liabilities; and (iv) administration and
enforcement of any of Lender’s rights under this Agreement or any Other
Agreement.  Borrower shall also pay all normal service charges with respect to
all deposit accounts maintained by Borrower with Lender and LaSalle Bank and any
additional services requested by Borrower from Lender and LaSalle Bank.  All
such costs, expenses and charges shall, if owed to LaSalle Bank, be reimbursed
by Lender and in such event or in the event such costs and expenses are owed to
Lender, shall constitute Liabilities hereunder, shall be payable by Borrower to
Lender on demand, and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.


 

(iv)          Capital Adequacy Charge.  If Lender shall have determined that the
adoption of any law, rule or regulation regarding capital adequacy, or any
change therein or in the interpretation or application thereof, or compliance by
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any central bank or governmental authority enacted
after the date hereof, does or shall have the

 

14

--------------------------------------------------------------------------------


 

effect of reducing the rate of return on such party’s capital as a consequence
of its obligations hereunder to a level below that which Lender could have
achieved but for such adoption, change or compliance (taking into consideration
Lender’s policies with respect to capital adequacy) by a material amount, then
from time to time, after submission by Lender to Borrower of a written demand
therefor (“Capital Adequacy Demand”) together with the certificate described
below, Borrower shall pay to Lender such additional amount or amounts (“Capital
Adequacy Charge”) as will compensate Lender for such reduction, such Capital
Adequacy Demand to be made with reasonable promptness following such
determination.  A certificate of Lender claiming entitlement to payment as set
forth above shall be conclusive in the absence of manifest error.  Such
certificate shall set forth the nature of the occurrence giving rise to such
reduction, the amount of the Capital Adequacy Charge to be paid to Lender, and
the method by which such amount was determined.  In determining such amount,
Lender may use any reasonable averaging and attribution method, applied on a
non-discriminatory basis.


 

(d)  Maximum Interest.

 

It is the intent of the parties that the rate of interest and other charges to
Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Lender may lawfully charge Borrower,
then the obligation to pay interest and other charges shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to Borrower.


 

5.      COLLATERAL.


 

(a)   Grant of Security Interest to Lender.

 

As security for the payment of all Loans now or in the future made by Lender to
Borrower hereunder and for the payment or other satisfaction of all other
Liabilities, Borrower hereby assigns to Lender and grants to Lender a continuing
security interest in the following property of Borrower, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located:  (a) all Accounts (whether or not Eligible Accounts) and all Inventory
whose sale, lease or other disposition by Borrower has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, Borrower;
(b) all Chattel Paper, Instruments, Documents and General Intangibles
(including, without limitation, all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contract rights, payment intangibles, security interests, security
deposits and rights to indemnification); (c)  all Investment Property; (d) all
Deposit Accounts, bank accounts, deposits and cash; (e)  all Letter-of-Credit
Rights; (f)  Commercial Tort Claims listed on Exhibit C hereto; (g) any other
property of Borrower (other than Equipment, Inventory that has not been returned
to, or repossessed or stopped in transit by, Borrower, Fixtures and real
property)now or hereafter in the possession, custody or control of Lender or any
agent or any parent, affiliate or subsidiary of Lender or any participant with
Lender in the Loans, for

 

15

--------------------------------------------------------------------------------


 

any purpose (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise) and (h) all Proceeds of the foregoing property,
including, without limitation, proceeds of all insurance policies insuring the
foregoing property, and all of Borrower’s books and records relating to any of
the foregoing and to Borrower’s business.

 

(b) Other Security.

 

Lender, in its Permitted Discretion, without waiving or releasing any
obligation, liability or duty of Borrower under this Agreement or the Other
Agreements or any Event of Default, may at any time or times hereafter, but
shall not be obligated to, pay, acquire or accept an assignment of any security
interest, lien, encumbrance or claim asserted by any Person in, upon or against
the Collateral, provided, that Lender may take such actions with respect to
Permitted Liens only after the occurrence and during the continuance of an Event
of Default.  All sums paid by Lender in respect thereof and all costs, fees and
expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Lender shall constitute
Liabilities, payable by Borrower to Lender on demand and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.

 

(c) Possessory Collateral.

 

Immediately upon Borrower’s receipt of any portion of the Collateral evidenced
by an agreement, Instrument or Document, including, without limitation, any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, Borrower shall deliver the original thereof to Lender together with
an appropriate endorsement or other specific evidence of assignment thereof to
Lender (in form and substance acceptable to Lender). If an endorsement or
assignment of any such items shall not be made for any reason, Lender is hereby
irrevocably authorized, as Borrower’s attorney and agent-in-fact, to endorse or
assign the same on Borrower’s behalf.

 

(d) Electronic Chattel Paper.

 

To the extent that Borrower obtains or maintains any Electronic Chattel Paper,
Borrower shall create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (i) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided in clauses (iv), (v) and (vi) below, unalterable, (ii) the
authoritative copy identifies Lender as the assignee of the record or records,
(iii) the authoritative copy is communicated to and maintained by the Lender or
its designated custodian, (iv) copies or revisions that add or change an
identified assignee of the authoritative copy can only be made with the
participation of Lender, (v) each copy of the authoritative copy and any copy of
a copy is readily identifiable as a copy that is not the authoritative copy and
(vi) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

 

16

--------------------------------------------------------------------------------


 

6.   PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

 

Borrower shall, at Lender’s request, at any time and from time to time,
authorize, authenticate, execute and deliver to Lender such financing
statements, documents and other agreements and instruments (and pay the cost of
filing or recording the same in all public offices deemed necessary or desirable
by Lender) and do such other acts and things or cause third parties to do such
other acts and things as Lender may deem necessary or desirable in its Permitted
Discretion in order to establish and maintain a valid, attached and perfected
security interest in the Collateral in favor of Lender (free and clear of all
other liens, claims, encumbrances and rights of third parties whatsoever,
whether voluntarily or involuntarily created, except Permitted Liens) to secure
payment of the Liabilities, and in order to facilitate the collection of the
Collateral. Borrower irrevocably hereby makes, constitutes and appoints Lender
(and all Persons designated by Lender for that purpose) as Borrower’s true and
lawful attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Lender’s security interest in the
Collateral, provided, however, Lender shall not exercise its rights under this
Section 6 unless Borrower fails to execute such financing statements, documents,
instruments and other agreements in a timely manner following Lender’s request.
Borrower further agrees that a carbon, photographic, photostatic or other
reproduction of this Agreement or of a financing statement shall be sufficient
as a financing statement.  Borrower further ratifies and confirms the prior
filing by Lender of any and all financing statements which identify the Borrower
as debtor, Lender as secured party and any or all Collateral as collateral.

 

7.   INTENTIONALLY OMITTED.

 

8.   COLLECTIONS.

 

(a) Borrower shall direct all of its Account Debtors to make all payments on the
Accounts directly to a post office box (the “Lock Box”) designated by, and under
the exclusive control of, Lender, at a financial institution acceptable to
Lender.  Borrower shall establish an account (the “Lock Box Account”) in
Lender’s name with a financial institution acceptable to Lender, into which all
payments received in the Lock Box shall be deposited, and into which Borrower
will immediately deposit all payments received by Borrower on Accounts in the
identical form in which such payments were received, whether by cash or check. 
If Borrower, any Affiliate or Subsidiary, any shareholder, officer, director,
employee or agent of Borrower or any Affiliate or Subsidiary, or any other
Person acting for or in concert with Borrower shall receive any monies, checks,
notes, drafts or other payments relating to or as Proceeds of Accounts or other
Collateral, Borrower and each such Person shall receive all such items in trust
for, and as the sole and exclusive property of, Lender and, immediately upon
receipt thereof, shall remit the same (or cause the same to be remitted) in kind
to the Lock Box Account.  The financial institution with which the Lock Box
Account is established shall acknowledge and agree, in a manner satisfactory to
Lender, that the amounts on deposit in such Lock Box and Lock Box Account are
the sole and exclusive property of Lender, that such financial institution will
follow the instructions of Lender with respect to disposition of funds in the
Lock Box and Lock Box Account without further

 

17

 

--------------------------------------------------------------------------------


 

consent from Borrower, that such financial institution has no right to setoff
against the Lock Box or Lock Box Account or against any other account maintained
by such financial institution into which the contents of the Lock Box or Lock
Box Account are transferred, and that such financial institution shall wire, or
otherwise transfer in immediately available funds to Lender in a manner
satisfactory to Lender, funds deposited in the Lock Box Account on a daily basis
as such funds are collected.  Borrower agrees that all payments made to such
Lock Box Account or otherwise received by Lender, whether in respect of the
Accounts or as Proceeds of other Collateral or otherwise (except for proceeds of
Collateral which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment), will be applied on account of the
Liabilities in accordance with the terms of this Agreement; provided, that so
long as no Event of Default has occurred and is continuing, payments received by
Lender shall not be applied to the unmatured portion of the LIBOR Rate Loans,
but shall be held in a cash collateral account maintained by Lender, until the
earlier of (i) the last Business Day of the Interest Period applicable to such
LIBOR Rate Loan and (ii) the occurrence of an Event of Default; provided
further, that so long as no Event of Default has occurred, the immediately
available funds in such cash collateral account may be disbursed, at Borrower’s
discretion, to Borrower so long as after giving effect to such disbursement,
Borrower’s availability under subsection 2(a) hereof at such time, equals or
exceeds the outstanding Revolving Loans at such time.  Borrower agrees to pay
all customary fees, costs and expenses in connection with opening and
maintaining the Lock Box and Lock Box Account.  All of such fees, costs and
expenses if not paid by Borrower, may be paid by Lender and in such event all
amounts paid by Lender shall constitute Liabilities hereunder, shall be payable
to Lender by Borrower upon demand, and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder.  All checks, drafts,
instruments and other items of payment or Proceeds of Collateral shall be
endorsed by Borrower to Lender, and, if that endorsement of any such item shall
not be made for any reason, Lender is hereby irrevocably authorized to endorse
the same on Borrower’s behalf.  For the purpose of this section, Borrower
irrevocably hereby makes, constitutes and appoints Lender (and all Persons
designated by Lender for that purpose) as Borrower’s true and lawful attorney
and agent-in-fact (i) to endorse Borrower’s name upon said items of payment
and/or Proceeds of Collateral and upon any Chattel Paper, Document, Instrument,
invoice or similar document or agreement relating to any Account of Borrower or
Goods pertaining thereto; (ii) to take control in any manner of any item of
payment or Proceeds thereof and (iii) to have access to any lock box or, upon
the occurrence and during the continuance of an Event of Default, any postal box
into which any of Borrower’s mail is deposited, and open and process all mail
addressed to Borrower and deposited therein.

 

(b) Lender may, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, whether before or after
notification to any Account Debtor and whether before or after the maturity of
any of the Liabilities, (i) enforce collection of any of Borrower’s Accounts or
other amounts owed to Borrower by suit or otherwise; (ii) exercise all of
Borrower’s rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to Borrower; (iii) surrender, release or
exchange all or any part of any Accounts or other amounts owed to Borrower, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
Borrower or other amount owed to Borrower upon such terms, for such amount and
at such time or times as

 

18

 

--------------------------------------------------------------------------------


 

Lender deems advisable; (v) prepare, file and sign Borrower’s name on any proof
of claim in bankruptcy or other similar document against any Account Debtor or
other Person obligated to Borrower; and (vi) do all other acts and things which
are necessary, in Lender’s Permitted Discretion, to fulfill Borrower’s
obligations under this Agreement and the Other Agreements and to allow Lender to
collect the Accounts or other amounts owed to Borrower.  In addition to any
other provision hereof, Lender may at any time, after the occurrence and during
the continuance of an Event of Default, at Borrower’s expense, notify any
parties obligated on any of the Accounts to make payment directly to Lender of
any amounts due or to become due thereunder.

 

(c) For purposes of calculating interest and fees, Lender shall, within one (1)
Business Day after receipt by Lender at its office in Chicago, Illinois of
(i) checks and (ii) cash or other immediately available funds from collections
of items of payment and Proceeds of any Collateral, apply the whole or any part
of such collections or Proceeds against the Liabilities as follows:  (i) first
to all costs and expenses reimburseable under this Agreement and the Other
Agreements, (ii) then to accrued fees and interest due and payable hereunder and
under the Other Agreements and (iii) then to principal.  For purposes of
determining the amount of Loans available for borrowing purposes, checks and
cash or other immediately available funds from collections of items of payment
and Proceeds of any Collateral shall be applied in whole or in part against the
Liabilities, as follows: (i) first to all costs and expenses reimburseable under
this Agreement and the Other Agreements, (ii) then to accrued fees and interest
due and payable hereunder and under the Other Agreements and (iii) then to
principal, on the day of receipt, subject to actual collection.

 

(d) On a monthly basis, Lender shall deliver to Borrower an account statement
showing all Loans, charges and payments, which shall be deemed final, binding
and conclusive upon Borrower unless Borrower notifies Lender in writing,
specifying any error therein, within thirty (30) days of the date such account
statement is sent to Borrower and any such notice shall only constitute an
objection to the items specifically identified.

 

9.   COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

 

(a) Monthly Reports.

 

(i) Borrower shall deliver to Lender, in addition to any other reports, as soon
as practicable and in any event: within ten (10) days after the end of each
month, (A) a detailed trial balance of Borrower’s Accounts aged per invoice
date, in form and substance reasonably satisfactory to Lender including, without
limitation, the names and upon the occurrence and during the continuance of an
Event of Default, addresses of all Account Debtors of Borrower, and (B)
notwithstanding the foregoing, and only upon the request of Lender, a summary
and detail of accounts payable (such Accounts and accounts payable divided into
such time intervals as Lender may require in its Permitted Discretion),
including a listing of any held checks; and (ii) Borrower shall deliver to
Lender an executed loan report and certificate in Lender’s then current form on
or prior to the tenth (10th ) Business Day of each month, which shall be
accompanied by copies (but only if specifically requested by Lender) of
Borrower’s sales journal, cash receipts journal and credit memo journal for the

 

19

 

--------------------------------------------------------------------------------


 

relevant period. Such report shall reflect the activity of Borrower with respect
to Accounts for the immediately preceding month, and shall be in a form and with
such specificity as is satisfactory to Lender and shall contain such additional
information concerning Accounts as may be requested by Lender including, without
limitation, but only if specifically requested by Lender, copies of all invoices
prepared in connection with such Accounts.

 

(b) Financial Statements.

 

Borrower shall deliver to Lender the following financial information, all of
which shall be prepared in accordance with generally accepted accounting
principles consistently applied, and shall be accompanied by a compliance
certificate in the form of Exhibit B hereto, which compliance certificate shall
include a calculation of all financial covenants contained in this Agreement: 
(i) no later than thirty (30) days after each calendar month, copies of
internally prepared financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow of Borrower,
certified by the Chief Financial Officer of Borrower; (ii) no later than
forty-five (45) days after the end of each of the first three quarters of
Borrower’s Fiscal Year, copies of internally prepared financial statements
including, without limitation, balance sheets, statements of income, retained
earnings, cash flows and reconciliation of surplus, certified by the Chief
Financial Officer of Borrower and (iii) no later than ninety (90) days after the
end of each of Borrower’s Fiscal Years, audited annual financial statements with
an unqualified opinion by independent certified public accountants selected by
Borrower and reasonably satisfactory to Lender, which financial statements shall
be accompanied by (A) a letter from such accountants acknowledging that they are
aware that a primary intent of Borrower in obtaining such financial statements
is to influence Lender and that Lender is relying upon such financial statements
in connection with the exercise of its rights hereunder, provided, that Borrower
shall only be required to use its reasonable efforts exercised in good faith to
obtain such letter; and (B) copies of any management letters sent to the
Borrower by such accountants.

 

(c) Annual Projections.

 

As soon as practicable and in any event prior to the beginning of each Fiscal
Year, Borrower shall deliver to Lender projected balance sheets, statements of
income and cash flow for Borrower, for such Fiscal Year, which shall include the
assumptions used therein, together with appropriate supporting details as
reasonably requested by Lender.

 

(d) Public Reporting.

 

Promptly upon the filing thereof, Borrower shall deliver to Lender copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission, as well as promptly providing to Lender copies of any reports and
proxy statements delivered to Borrower or Holdings’ note holders.

 

20

--------------------------------------------------------------------------------


 

(e) Other Information.

 

Promptly following request therefor by Lender, such other business or financial
data, reports, appraisals and projections as Lender may reasonably request.

 

10.  TERMINATION; AUTOMATIC RENEWAL.

 

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL
                    , 2005 (THE “ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW
ITSELF FROM YEAR TO YEAR THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED
TO HEREIN AS A “RENEWAL TERM”) UNLESS (A)  THE DUE DATE OF THE LIABILITIES IS
ACCELERATED PURSUANT TO SECTION 16 HEREOF; OR (B) BORROWER OR LENDER ELECTS TO
TERMINATE THIS AGREEMENT AT THE END OF THE ORIGINAL TERM OR AT THE END OF ANY
RENEWAL TERM BY GIVING THE OTHER PARTY WRITTEN NOTICE OF SUCH ELECTION AT LEAST
NINETY (90) DAYS PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT
RENEWAL TERM IN WHICH CASE BORROWER SHALL PAY ALL OF THE LIABILITIES IN FULL ON
THE LAST DAY OF SUCH TERM.  If the term of this Agreement expires or one or more
of the events specified in clauses (A) and (B) occurs, then (i) Lender shall not
make any additional Loans on or after the date identified as the date on which
the Liabilities are to be repaid; and (ii) this Agreement shall terminate on the
date thereafter that the Liabilities are paid in full.  At such time as Borrower
has repaid all of the Liabilities and this Agreement has terminated, if Borrower
is obtaining new financing from another lender, Borrower shall deliver such
lender’s indemnification of Lender, in form and substance satisfactory to
Lender, for checks which Lender has credited to Borrower’s account, but which
subsequently are dishonored for any reason or for automatic clearinghouse or
wire transfers not yet posted to Borrower’s account.

 

11. REPRESENTATIONS AND WARRANTIES.

 

Borrower hereby represents and warrants to Lender, which representations and
warranties (whether appearing in this Section 11 or elsewhere) shall be true in
all material respects at the time of Borrower’s execution hereof and the closing
of the transactions described herein or related hereto and shall be remade by
Borrower at the time each Loan is made pursuant to this Agreement, provided,
that representations and warranties made as of a particular date shall be true
and correct in all material respects only as of such date.

 

(a)  Financial Statements and Other Information.

 

The financial statements and other information delivered or to be delivered by
Borrower to Lender at or prior to the date of this Agreement fairly present in
all material respects the financial condition of Borrower, and there has been no
material adverse change in the financial condition, the operations or any other
status of Borrower since the date of the financial statements delivered to
Lender most recently prior to the date of this Agreement.  All written
information now or heretofore furnished by Borrower to Lender is true and
correct as of the date with respect to which such information was furnished.

 

21

--------------------------------------------------------------------------------


 

(b) Locations.

 

The office where Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, Borrower’s principal place of business and
all of Borrower’s other places of business, locations of Collateral and post
office boxes and locations of bank accounts are as set forth in Exhibit A and at
other locations within the continental United States of which Lender has been
advised by Borrower in accordance with subsection 12(b)(i).  The Collateral is
kept only at the addresses set forth on Exhibit A, and at other locations within
the continental United States of which Lender has been advised by Borrower in
writing in accordance with subsection 12(b)(i) hereof.

 

(c) Loans by Borrower.

 

Borrower has not made any loans or advances to any Affiliate or other Person
except for advances authorized hereunder to employees, officers and directors of
Borrower for travel and other expenses arising in the ordinary course of
Borrower’s business and loans permitted pursuant to subsection 13(f) hereof.

 

(d) Accounts.

 

Each Account which Borrower shall, expressly or by implication, request Lender
to classify as an Eligible Account shall, as of the time when such request is
made, conform in all respects to the requirements of such classification as set
forth in the respective definitions of “Eligible Account”  as set forth herein
and as otherwise established by Lender from time to time.

 

(e) Liens.

 

Borrower is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by Borrower, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

 

(f) Organization, Authority and No Conflict.

 

Borrower is a corporation, duly organized, validly existing and in good standing
in the State of Delaware, its state organizational identification number is
P030973 and Borrower is duly qualified and in good standing in all states where
the nature and extent of the business transacted by it or the ownership of its
assets makes such qualification necessary or, if Borrower is not so qualified,
Borrower may cure any such failure without losing any of its rights, incurring
any liens or material penalties, or otherwise affecting Lender’s rights. 
Borrower has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Agreement and the Other Agreements and perform
its obligations hereunder and thereunder. Borrower’s execution, delivery and
performance of this Agreement and the Other Agreements does not conflict with
the provisions of the organizational documents of Borrower, any statute,
regulation, ordinance or rule of law, or any agreement, contract or other
document which may now or hereafter be binding on Borrower, including, without
limitation, the Indenture, except for conflicts with agreements,

 

22

--------------------------------------------------------------------------------


 

contracts or other documents which would not have a Material Adverse Effect on
Borrower, and Borrower’s execution, delivery and performance of this Agreement
and the Other Agreements shall not result in the imposition of any lien or other
encumbrance upon any of Borrower’s property (other than Permitted Liens) under
any existing indenture, mortgage, deed of trust, loan or credit agreement or
other agreement or instrument by which Borrower or any of its property may be
bound or affected. Holdings’ execution, delivery and performance of the
Continuing Unconditional Guaranty does not conflict with the Indenture nor will
it cause a Default thereunder.

 

(g) Litigation.

 

Except as disclosed to Lender on Schedule 11(g) hereto, there are no actions or
proceedings which are pending or, to the best of Borrower’s knowledge,
threatened against Borrower which is, in the determination of Lender, reasonably
likely to have a Material Adverse Effect on Borrower, and Borrower shall,
promptly upon becoming aware of any such pending or threatened action or
proceeding, give written notice thereof to Lender.  Borrower has no Commercial
Tort Claims pending other than those set forth on Exhibit C hereto as Exhibit C
may be amended from time to time.

 

(h) Compliance with Laws and Maintenance of Permits.

 

Borrower has obtained all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which would have a
Material Adverse Effect on Borrower.  Borrower is in compliance in all material
respects with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure to comply with which would have a
Material Adverse Effect on Borrower.

 

(i) Affiliate Transactions.

 

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, Borrower is not conducting, permitting or suffering to
be conducted, transactions with any Affiliate other than transactions with
Affiliates the terms of which are no less favorable to Borrower than the terms
upon which such transactions would have been made had they been made to or with
a Person that is not an Affiliate.

 

(j) Names and Trade Names.

 

Borrower’s name has always been as set forth on the first page of this Agreement
and Borrower uses no trade names, assumed names, fictitious names or division
names in the operation of its business, except as set forth on Schedule 11(j)
hereto.

 

(k) Equipment.

 

Except for Permitted Liens, Borrower has good and indefeasible and merchantable
title to and ownership of all Equipment.

 

23

--------------------------------------------------------------------------------


 

(l) Enforceability.

 

This Agreement and the Other Agreements to which Borrower is a party are the
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

 

(m) Solvency.

 

Borrower is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of this
Agreement or any of the Other Agreements or by completion of the transactions
contemplated hereunder or thereunder.

 

(n) Indebtedness.

 

Except as set forth on Schedule 11(n) hereto and as permitted under subsection
13(b) hereof, Borrower is not obligated (directly or indirectly), for any loans
or other indebtedness for borrowed money other than the Loans.

 

(o) Margin Security and Use of Proceeds.

 

Borrower does not own any margin securities, and none of the proceeds of the
Loans hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

 

(p) Parent, Subsidiaries and Affiliates.

 

Except as set forth on Schedule 11(p) hereto, Borrower has no Parents,
Subsidiaries or other Affiliates or divisions, nor is Borrower engaged in any
joint venture or partnership with any other Person.

 

(q) No Defaults.

 

Borrower is not in default under any material contract, lease or commitment to
which it is a party or by which it is bound, nor does Borrower know of any
dispute regarding any contract, lease or commitment which would have a Material
Adverse Effect on Borrower.

 

(r) Employee Matters.

 

There are no controversies pending or threatened between Borrower and any of its
employees, agents or independent contractors other than employee grievances
arising

 

24

--------------------------------------------------------------------------------


 

in the ordinary course of business which would not, in the aggregate, have a
Material Adverse Effect on Borrower, and Borrower is in compliance with all
federal and state laws respecting employment and employment terms, conditions
and practices except for such non-compliance which would not have a Material
Adverse Effect on Borrower.

 

(s) Intellectual Property.

 

Borrower possesses adequate licenses, patents, patent applications, copyrights,
service marks, trademarks, trademark applications, tradestyles and trade names
to continue to conduct its business as heretofore conducted by it except to the
extent that the failure to possess such items would not have a Material Adverse
Effect on Borrower.

 

(t) Environmental Matters.

 

Borrower has not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of the Borrower
comply in all material respects with all Environmental Laws and all licenses,
permits, certificates, approvals and similar authorizations thereunder.  There
has been no investigation, proceeding, complaint, order, directive, claim,
citation or notice by any governmental authority or any other Person, nor is any
pending or to the best of the Borrower’s knowledge threatened with respect to
any non-compliance with or violation of the requirements of any Environmental
Law by the Borrower or the release, spill or discharge, threatened or actual, of
any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects the
Borrower or its business, operations or assets or any properties at which the
Borrower has transported, stored or disposed of any Hazardous Materials. 
Borrower has no material liability (contingent or otherwise) in connection with
a release, spill or discharge, threatened or actual, of any Hazardous Materials
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials.

 

(u) ERISA Matters.

 

Borrower has paid and discharged all obligations and liabilities arising under
ERISA of a character which, if unpaid or unperformed, might result in the
imposition of a lien against any of its properties or assets.

 

(v) Indenture.

 

(i) The Liabilities of Borrower to Lender, including, without limitation, the
Loans, constitutes “Permitted Indebtedness” and “Guarantor Senior Indebtedness”,
each under and as defined in the Indenture; (ii) Borrower is a Subsidiary
Guarantor under and as defined in the Indenture; and (iii) the Notes under the
Indenture are junior and subordinate in right of payment to the prior payment in
full in immediately available funds of the Liabilities, including the Loans;
(iv) there is no “Designated Senior Indebtedness” under and as defined in the
Indenture other than the Liabilities  to Lender; (v) this Agreement constitutes
the

 

25

--------------------------------------------------------------------------------


 

“Credit Agreement” under and as defined in the Indenture; (vi) there is no
“Senior Indebtedness” under and as defined in the Indenture other than the
indebtedness of Holdings under the Continuing Unconditional Guaranty executed in
favor of Lender by Holdings and dated of even date herewith (the “Holdings
Guaranty”); and (vii) the indebtedness of Holdings to Lender under the Holdings
Guaranty constitutes “Senior Indebtedness” under the Indenture.

 

12. AFFIRMATIVE COVENANTS.

 

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Lender’s prior written consent waiving
or modifying any of Borrower’s covenants hereunder in any specific instance,
Borrower covenants and agrees as follows:

 

(a) Maintenance of Records.

 

Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of Borrower’s business activities, in accordance
with sound accounting practices and generally accepted accounting principles
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on Exhibit A.
If any such real property is leased, it shall be subject to a landlord’s
agreement in favor of Lender on terms acceptable to Lender.

 

(b) Notices.

 

Borrower shall:

 

(i)            Locations.  Promptly (but in no event more than ten (10) days
after the occurrence thereof) notify Lender of the opening of any new business
location that is material to Borrower’s business, the closing of any existing
business location that is material to Borrower’s business or any change in the
location of Borrower’s books, records and accounts (or copies thereof), and the
opening or closing of any bank account.

 

(ii)           Eligible Accounts.  Promptly upon becoming aware thereof, notify
Lender if any Account identified by Borrower to Lender as an Eligible Account
becomes ineligible for any reason, provided that, unless an Event of Default has
occurred and is continuing, Borrower may notify Lender of such event with
respect to Eligible Accounts with a face amount of less than $500,000.00 in the
aggregate in its ordinary monthly reporting pursuant to subsection 9(a) of this
Agreement.

 

(iii)          Litigation and Proceedings.  Promptly upon becoming aware
thereof, notify Lender of any actions or proceedings which are pending or
threatened against Borrower which might have a Material Adverse Effect on
Borrower and of any Commercial Tort Claims of Borrower which may arise, which
notice shall constitute Borrower’s authorization to amend Exhibit C to add such
Commercial Tort Claim.

 

(iv)          Names.  Notify Lender within ten (10) days of the change of its
name.

 

26

--------------------------------------------------------------------------------


 

(v)           ERISA Matters.  Promptly notify Lender of (x) the occurrence of
any “reportable event” (as defined in ERISA) which might result in the
termination by the Pension Benefit Guaranty Corporation (the “PBGC”) of any
employee benefit plan (“Plan”) covering any officers or employees of the
Borrower, any benefits of which are, or are required to be, guaranteed by the
PBGC, (y) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor or (z) its
intention to terminate or withdraw from any Plan.

 

(vi)          Environmental Matters.  Immediately notify Lender upon becoming
aware of any investigation, proceeding, complaint, order, directive, claim,
citation or notice with respect to any non-compliance with or violation of the
requirements of any Environmental Law by Borrower or the generation, use,
storage, treatment, transportation, manufacture handling, production or disposal
of any Hazardous Materials or any other environmental, health or safety matter
which affects Borrower or its business operations or assets or any properties at
which Borrower has transported, stored or disposed of any Hazardous Materials
unless, the foregoing could not reasonably be expected to have a Material
Adverse Effect on Borrower.

 

(vii)         Default; Material Adverse Change.  Promptly advise Lender of any
material adverse change in the business, assets, liabilities,  operations or
condition, financial or otherwise, of Borrower, the occurrence of any Event of
Default hereunder or the occurrence of any event which, if uncured, will become
an Event of Default after notice or lapse of time (or both).

 

All of the foregoing notices shall be provided by Borrower to Lender in writing.

 

(c) Compliance with Laws and Maintenance of Permits.

 

Borrower shall maintain all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which would have a
Material Adverse Effect on Borrower and Borrower shall remain in compliance with
all applicable federal, state, local and foreign statutes, orders, regulations,
rules and ordinances (including, without limitation, Environmental Laws and
statutes, orders, regulations, rules and ordinances relating to taxes, employer
and employee contributions and similar items, securities, ERISA or employee
health and safety) the failure with which to comply would have a Material
Adverse Effect on Borrower.

 

(d) Inspection and Audits.

 

Borrower shall permit Lender, or any Persons designated by it, to call at
Borrower’s places of business at any reasonable times, and, without hindrance or
delay, to inspect the Collateral and to inspect, audit, check and make extracts
from Borrower’s books, records, journals, orders, receipts and any
correspondence and other data relating to Borrower’s business, the Collateral or
any transactions between the parties hereto, and shall have the right to make
such verification concerning Borrower’s business as Lender may consider
reasonable under the circumstances.  Borrower shall furnish to Lender such
information relevant to Lender’s rights under this Agreement and the Other
Agreements as Lender shall at any time and from time to time reasonably

 

27

--------------------------------------------------------------------------------


 

request.  Lender, through its officers, employees or agents shall have the
right, at any reasonable time and from time to time, in Lender’s name, to verify
the validity, amount or any other matter relating to any of Borrower’s Accounts,
by mail, telephone, telecopy, electronic mail, or otherwise, provided that prior
to the occurrence of an Event of Default, Lender shall conduct such verification
in Borrower’s name.  Borrower authorizes Lender to discuss the affairs, finances
and business of Borrower with any officers, employees or directors of Borrower
or with its Parent or any Affiliate or the officers, employees or directors of
its Parent or any Affiliate, and to discuss the financial condition of Borrower
with Borrower’s independent public accountants.  Any such discussions shall be
without liability to Lender or to Borrower’s independent public accountants. 
Borrower shall pay to Lender all customary fees and all costs and out-of-pocket
expenses incurred by Lender in the exercise of its rights under this subsection
12(d), and all of such fees, costs and expenses shall constitute Liabilities
hereunder, shall be payable on demand and, until paid, shall bear interest at
the highest rate then applicable to Loans hereunder; provided, that, prior to
the occurrence and continuance of an Event of Default, the maximum amount
Borrower shall be required to pay Lender with respect to the foregoing shall be
Fifteen Thousand and No/100 Dollars ($15,000.00) per Fiscal Year of Borrower.

 

(e) Insurance.

 

Borrower shall:

 

(i)            Keep its tangible assets properly housed and insured for the full
insurable value thereof against loss or damage by fire, theft, explosion,
sprinklers, collision (in the case of motor vehicles) and such other risks as
are customarily insured against by Persons engaged in businesses similar to that
of Borrower, with such companies, in such amounts, with such deductibles, and
under policies in such form, as shall be satisfactory to Lender.  Original (or
certified) copies of such policies of insurance have been or shall be, within
ninety (90) days of the date hereof or as soon thereafter as such policies are
issued by the insurer, delivered to Lender, together with evidence of payment of
all premiums therefor, and shall contain an endorsement, in form and substance
acceptable to Lender, showing loss under such insurance policies payable to
Lender.  Such endorsement, or an independent instrument furnished to Lender,
shall provide that the insurance company shall give Lender at least thirty (30)
days written notice before any such policy of insurance is altered or canceled
and that no act, whether willful or negligent, or default of Borrower or any
other Person shall affect the right of Lender to recover under such policy of
insurance in case of loss or damage.  In addition, Borrower shall cause to be
executed and delivered to Lender an assignment of proceeds of its business
interruption insurance policies.  Borrower hereby directs all insurers under all
policies of insurance to pay all proceeds payable thereunder directly to Lender
as it relates to the Collateral.  Borrower irrevocably makes, constitutes and
appoints Lender (and all officers, employees or agents designated by Lender) as
Borrower’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance, as such
policies relate to the Collateral, endorsing the name of Borrower on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and making all determinations and decisions with

 

28

--------------------------------------------------------------------------------


 

respect to such policies of insurance, provided however, that if no Event of
Default shall have occurred and is continuing, Borrower may make, settle and
adjust claims involving less than $5,000,000.00 in the aggregate without
Lender’s consent.

 

(ii)           Maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of Borrower with such companies and in such amounts, with such
deductibles and under policies in such form as shall be reasonably satisfactory
to Lender and original (or certified) copies of such policies have been or shall
be, within ninety (90) days after the date hereof or as soon thereafter as such
policies are issued by the insurer, delivered to Lender, together with evidence
of payment of all premiums therefor; each such policy shall contain an
endorsement showing Lender as additional insured thereunder and providing that
the insurance company shall give Lender at least thirty (30) days written notice
before any such policy shall be altered or canceled.

 

If Borrower at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay any premium relating
thereto, then Lender, without waiving or releasing any obligation or default by
Borrower hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lender deems advisable upon notice to Borrower. 
Such insurance, if obtained by Lender, may, but need not, protect Borrower’s
interests or pay any claim made by or against Borrower with respect to the
Collateral.  Such insurance may be more expensive than the cost of insurance
Borrower may be able to obtain on its own and may be cancelled only upon
Borrower providing evidence that it has obtained the insurance as required
above.  All sums disbursed by Lender in connection with any such actions,
including, without limitation, court costs, expenses, other charges relating
thereto and reasonable attorneys’ fees, shall constitute Loans hereunder, shall
be payable on demand by Borrower to Lender and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder.

 

(f) Collateral.

 

Borrower shall keep its assets in good condition, repair and order and shall
make all necessary repairs to the Equipment and replacements thereof so that the
operating efficiency and the value thereof shall at all times be preserved and
maintained in all material respects.  Borrower shall permit Lender to examine
any of the Collateral at any reasonable times and wherever the Collateral may be
located.  Borrower shall, at the request of Lender, indicate on its records
concerning the Collateral a notation, in form satisfactory to Lender, of the
security interest of Lender hereunder.

 

(g) Use of Proceeds.

 

All Loan proceeds obtained by Borrower from Lender pursuant to this Agreement
shall be used solely for business purposes of Borrower.

 

29

--------------------------------------------------------------------------------


 

(h) Taxes.

 

Borrower shall file all required tax returns and pay all of its taxes when due,
subject to any extensions granted by the applicable taxing authority, including,
without limitation, taxes imposed by federal, state or municipal agencies, and
shall cause any liens for taxes to be promptly released; provided, that Borrower
shall have the right to contest the payment of such taxes in good faith by
appropriate proceedings so long as (i) a reserve is established on the books of
Borrower in such amount as is required under generally accepted accounting
principles or the amount so contested is shown on Borrower’s financial
statements if such amount is greater than the reserve established on the books
of Borrower; and (ii) the contesting of any such payment does not give rise to a
lien for taxes other than Permitted Liens. If Borrower fails to pay any such
taxes and in the absence of any such contest by Borrower, Lender may (but shall
be under no obligation to) advance and pay any sums required to pay any such
taxes and/or to secure the release of any lien therefor, and any sums so
advanced by Lender shall constitute Loans hereunder, shall be payable by
Borrower to Lender on demand, and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder.

 

(i) Intellectual Property.

 

Borrower shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless, the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect on Borrower.

 

(j) Checking Accounts.

 

Borrower shall maintain its general checking account with LaSalle Bank.  Normal
charges shall be assessed thereon in accordance with Schedule 12(j) attached
hereto and made a part hereof.  Although no compensating balance is required,
Borrower must keep monthly balances in order to merit earnings credits which
will cover LaSalle Bank’s service charge for demand deposit account activities.

 

13. NEGATIVE COVENANTS.

 

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Lender’s prior written consent waiving
or modifying any of Borrower’s covenants hereunder in any specific instance,
Borrower agrees as follows:

 

(a) Guaranties.

 

Borrower shall not assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business, and except for ordinary course indemnity provisions
contained in any lease or loan agreement otherwise permitted under this
Agreement, indemnities given in connection with the sale of Inventory

 

30

--------------------------------------------------------------------------------


 

or other asset dispositions permitted hereunder and guarantees of the
indebtedness issued pursuant to the Indenture.

 

(b) Indebtedness.

 

Borrower shall not create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans, except that Borrower may (i) borrow money from a Person other than
Lender on an unsecured and subordinated basis if a subordination agreement in
favor of Lender and in form and substance satisfactory to Lender is executed and
delivered to Lender relative thereto; (ii) maintain its present indebtedness
listed on Schedule 11(n) hereto and may refinance such indebtedness so long as
the aggregate principal amount of the indebtedness so refinanced shall not be
increased and the refinancing shall be on terms and conditions no more
restrictive than the terms and conditions of the indebtedness to be refinanced;
(iii) incur unsecured indebtedness to trade creditors in the ordinary course of
business; (iv) incur purchase money indebtedness or capitalized lease
obligations in connection with Capital Expenditures; (v) incur operating lease
obligations; and (vi) Interest Rate Swap Obligations; as defined in the
Indenture, of Borrower provided that such Interest Rate Swap Obligations are
entered into to protect the Borrower from fluctuations in interest rates on
indebtedness incurred to the extent the notional principal amount of such
Interest Rate Swap Obligations does not exceed the principal amount of the
indebtedness to which such Interest Rate Swap Obligations relate; (vii)
indebtedness incurred under Currency Agreements, as defined in the Indenture,
provided that such Currency Agreements do not increase the indebtedness of
Borrower outstanding other than as a result of fluctuations in foreign currency
exchange rates or by reason of fees, indemnities and compensation payable
thereunder; (viii) indebtedness of Borrower to Holdings, for so long as such
indebtedness is held by Holdings subject to no lien being held by a Person other
than Holdings; (ix) additional indebtedness in an aggregate principal amount not
to exceed $40,000,000.00 at any one time outstanding; and (x) so long as no
Event of Default shall have occurred and be continuing at the time of or as a
consequence of the incurrence of such indebtedness, additional indebtedness if
on the date of the incurrence thereof, after giving effect to the incurrence
thereof and the application of the proceeds therefrom, the fixed charge coverage
ratio set forth in Section 14(b) is greater than 2.0 to 1.0.

 

(c) Liens.

 

Borrower shall not grant or permit to exist (voluntarily or involuntarily) any
lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.

 

(d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

 

Borrower shall not (i) enter into any merger or consolidation (except that
Holdings or any Subsidiary which is solvent may merge with Borrower, so long as
Borrower is the surviving entity of such merger); (ii) change the state of
Borrower’s organization or enter into any transaction which has the effect of
changing Borrower’s state of organization; (iii) sell, lease

 

31

--------------------------------------------------------------------------------


 

or otherwise dispose of any of the Collateral other than in the ordinary course
of business; or (iv) except as otherwise permitted herein enter into any other
transaction outside the ordinary course of Borrower’s business, including,
without limitation, any purchase, redemption or retirement of any shares of any
class of its stock or any other equity interest, and any issuance of any shares
of, or warrants or other rights to receive or purchase any shares of, any class
of its stock or any other equity interest; provided that so long as no Event of
Default would occur as a result thereof, Borrower may issue shares of stock or
other rights to receive or purchase any shares of any class of its stock;
provided further, that (x) so long as no Event of Default has occurred and is
continuing or would occur as a result thereof and (y) such redemption does not
violate any applicable laws, Borrower may redeem its Series A Preferred Stock on
April 30, 2005.  Borrower shall not form any Subsidiaries or enter into any
joint ventures or partnerships with any other Person unless such Subsidiary,
joint venture or partnership executes and delivers to Lender a Continuing
Unconditional Guaranty, Security Agreement, Uniform Commercial Code Financing
Statement and such other documents as Lender may reasonably request granting a
lien on the same assets of such Person as is described in Section 5 hereof.

 

(e) Dividends and Distributions.

 

Borrower shall not declare or pay any dividend or other distribution in cash  on
any class of its stock (if Borrower is a corporation), provided, that (i) so
long as such dividend is permitted under all applicable laws; and (ii) no Event
of Default shall have occurred prior to the time of, or would occur as a result
of such dividend, Borrower may (W) pay cash dividends or make other intercompany
transfers to Holdings in an aggregate amount sufficient to permit Holdings to
make interest payments with respect to the Notes under and as defined in the
Indenture but only to the extent permitted by the subordination provisions
contained in the Indenture, provided that voluntary prepayment or redemption or
defeasance of the Notes in excess of $15,000,000.00 in the aggregate, shall not
be permitted unless at the time of such prepayment there is a zero (0) balance
on the Revolving Loans and, after giving effect to such prepayment, there
remains a zero (0) balance on the Revolving Loans; (X) pay cash dividends or
make other intercompany transfers to Holdings for administrative expenses of
Holdings incurred in the ordinary course of business and solely attributable to
business activities related to Borrower (including without limitation the
payment of executive salaries and benefits)so long as such dividends or other
intercompany transfers are applied promptly to pay such administrative expense
and do not exceed $5,000,000.00 in any Fiscal Year of Holdings; (Y) pay cash
dividends to Holdings to the extent such proceeds are promptly used by Holdings
to make payments in respect of repurchased shares of Holdings common stock from
employees provided that such payments are not greater than or equal to
$500,000.00 in any year and (Z) pay the regularly scheduled dividends on its
Series A Preferred Stock.

 

(f) Investments; Loans.

 

Borrower shall not purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than direct
obligations of the United States, obligations insured by the Federal Deposit
Insurance Corporation and obligations unconditionally guaranteed by the United
States; nor shall Borrower lend or otherwise advance funds to any Person except
for advances made to employees, officers and

 

32

--------------------------------------------------------------------------------


 

directors for travel and other expenses arising in the ordinary course of
business and loans to employees, officers and directors of Borrower in the
ordinary course of business for bona fide business purposes not exceeding Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in the aggregate
outstanding for all Persons at any one time and loans described on Schedule
13(f). Notwithstanding the foregoing, Borrower may (i) invest in any Person that
is or will immediately after such investment merge or consolidate into Borrower;
(ii) invest in Holdings provided that any indebtedness evidencing such
investment is unsecured and subordinated pursuant to a subordination agreement
executed in favor of Lender in form and substance satisfactory to Lender and
delivered to Lender relative thereto; (iii) make loans to employees, officers
and directors of Borrower to finance the purchase of the Qualified Capital
Stock, as defined in the Indenture, not to exceed $500,000.00 at any one time
outstanding; (iv) enter into Currency Agreements, as defined in the Indenture,
and Interest Rate Swap Obligations, as defined in the Indenture, entered into in
the ordinary course of Borrower’s business and otherwise in compliance with this
Agreement; (v) investments in securities of trade creditors or customers
received pursuant to any plan of reorganization or similar arrangement upon
bankruptcy or insolvency of such trade creditors or customers; and (vi) make
investments made by Borrower as a result of consideration received in connection
with a sale of assets permitted hereunder.

 

(g) Fundamental Changes, Line of Business.

 

Borrower shall not amend its organizational documents or change its Fiscal Year
or enter into a new line of business materially different from Borrower’s
current business, unless (i) such actions would not have a Material Adverse
Effect on the Borrower, (ii) such actions would not affect the obligations of
Borrower to Lender under this Agreement and the Other Agreements, (iii) such
actions would not affect the interpretation of any of the terms of this
Agreement or the Other Agreements and (iv) Lender has received ten (10) days
prior written notice of such amendment or change.

 

(h) Intentionally Omitted.

 

(i) Affiliate Transactions.

 

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, Borrower shall not conduct, permit or suffer to be
conducted, transactions with Affiliates other than transactions pursuant to
terms that are no less favorable to Borrower than the terms upon which such
transactions would have been made had they been made to or with a Person that is
not an Affiliate, provided that Borrower may make payments (whether for fees, as
compensation for services or otherwise) to (i) Page Charters, Inc. in an
aggregate amount not to exceed $658,845.00 in Fiscal Year 2002, which amount may
be increased each Fiscal Year by ten percent (10%) of the prior Fiscal Year’s
permitted amount; and (ii) Novamil Corporation  under that certain Management
Agreement dated April 28, 1995 by and between  PPC Acquisitions, Inc. and
Novamil Corporation, as in effect of the date hereof, in an aggregate amount not
to exceed $819,764.00 in any fiscal year plus any cost of living increases
provided for in such Management Agreement .

 

33

--------------------------------------------------------------------------------


 

(j) Settling of Accounts.

 

Borrower shall not settle or adjust any Account identified by Borrower as an
Eligible Account or with respect to which the Account Debtor is an Affiliate
without the consent of Lender, except for ordinary course discounts, credits or
allowances which reduce the availability set forth in Subsection (2)(a) of this
Agreement provided, that following the occurrence and during the continuance of
an Event of Default, Borrower shall not settle or adjust any Account without the
consent of Lender.

 

14. FINANCIAL COVENANTS.

 

Borrower shall maintain and keep in full force and effect each of the financial
covenants set forth below:

 

(a) Tangible Net Worth.

 

Borrower’s Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; “Minimum Tangible Net Worth” being defined for purposes of
this subsection as (i) $91,000,000.00 (less the principal amount (at par value)
of any of Holdings’ Senior Subordinated Notes that are repurchased or otherwise
retired so long as the outstanding amount of Revolving Loans at the time of such
repurchase or retirement does not exceed $15,000,000) at all times from the date
hereof through December 31, 2003 and (ii) thereafter, commencing March 31, 2004
from thefirst day of each fiscal quarter of Borrower through the last day of
such fiscal quarter of Borrower, the Minimum Tangible Net Worth during the
immediately preceding period plus $125,000.00; and “Tangible Net Worth” being
defined for purposes of this subsection as Borrower’s shareholders’ equity
(including retained earnings) less the book value of all intangible assets as
determined by Lender in its Permitted Discretion on a consistent basis plus the
amount of any LIFO reserve plus the amount of any debt subordinated to Lender,
all as determined under generally accepted accounting principles applied on a
basis consistent with the financial statement dated March 31, 2002 except as set
forth herein;

 

(b) Fixed Charge Coverage

 

As of the last day of each fiscal quarter of Borrower, for the twelve (12) month
period ending on such date, Borrower shall not permit the ratio of its EBITDA to
Fixed Charges to be less than 1.00 to 1.00.

 

15. DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrower hereunder:

 

(a) Payment.

 

The failure of any Obligor to pay when due, declared due, or demanded by Lender,
any of the Liabilities.

 

34

--------------------------------------------------------------------------------


 

(b) Breach of this Agreement and the Other Agreements.

 

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under this
Agreement or any of the Other Agreements; provided that any such failure by
Borrower under subsections 12(a), 12(b)(i), (iv), (v), (vi), 12(c), 12(h)  and
12(i) of this Agreement shall not constitute an Event of Default hereunder until
the fifteenth (15th) day following the occurrence thereof.

 

(c) Breaches of Other Obligations.

 

The failure of any Obligor to perform, keep or observe (after any applicable
notice and cure period) any of the covenants, conditions, promises, agreements
or obligations of such Obligor under any other agreement with any Person if such
failure could reasonably be expected to have a Material Adverse Effect on such
Obligor.

 

(d) Breach of Representations and Warranties.

 

The making or furnishing by any Obligor to Lender of any representation,
warranty, certificate, schedule, report or other communication within or in
connection with this Agreement or the Other Agreements or in connection with any
other agreement between such Obligor and Lender, which is untrue or misleading
in any material respect as of the date made.

 

(e) Loss of Collateral.

 

The loss, theft, damage or destruction of, or (except as permitted hereby) sale,
lease or furnishing under a contract of service of, any of the Collateral.
Notwithstanding the foregoing, loss, theft, damage or destruction (a “Loss”) of
any of the Collateral shall not constitute an Event of Default hereunder if,
with respect to Losses involving any Collateral, (i) to the extent that such
Losses involve Collateral which is insured, coverage is not denied or excluded
by the insurer and Lender is in receipt of all insurance proceeds relative
thereto within one hundred twenty (120) days of the occurrence of such Loss; or
(ii) to the extent that such Losses involve Collateral which is uninsured or for
which coverage is denied or excluded by the insurer or for which Lender does not
receive the proceeds within one hundred twenty (120) days of the occurrence of
such Loss, such Losses involve Collateral worth more than Five Million and
No/100 Dollars ($5,000,000.00) in the aggregate for all such events during any
year of the Original Term or any Renewal Term.  With respect to determining the
value of the Collateral, such valuation shall be determined by Lender in its
Permitted Discretion.

 

(f) Levy, Seizure or Attachment.

 

The making by any Person of any levy, seizure or attachment upon any of
Borrower’s assets to the extent such assets have an aggregate value in excess of
$5,000,000.00 as determined by Lender in its Permitted Discretion.

 

35

--------------------------------------------------------------------------------


 

(g) Bankruptcy or Similar Proceedings.

 

The commencement of any proceedings in bankruptcy by or against any Obligor or
for the liquidation or reorganization of any Obligor, or alleging that such
Obligor is insolvent or unable to pay its debts as they mature, or for the
readjustment or arrangement of any Obligor’s debts, whether under the United
States Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within forty-five (45) days after the commencement
of such proceedings.

 

(h) Appointment of Receiver.

 

The appointment of a receiver or trustee for any Obligor, for any of the
Collateral or for any substantial part of any Obligor’s assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Obligor which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Obligor is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings.

 

(i) Judgment.

 

The entry of any judgments or orders aggregating in excess of $1,000,000.00
against any Obligor which remains unsatisfied or undischarged and in effect for
thirty (30) days after such entry without a stay of enforcement or execution.

 

(j) Dissolution of Obligor.

 

The dissolution of any Obligor which is a partnership, limited liability
company, corporation or other entity.

 

(k) Default or Revocation of Guaranty.

 

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document executed and delivered by any Person
to Lender pursuant to which such Person has guaranteed to Lender the payment of
all or any of the Liabilities or has granted Lender a security interest in or
lien upon some or all of such Person’s real and/or personal property to secure
the payment of all or any of the Liabilities.

 

(l) Criminal Proceedings.

 

The institution in any court of a criminal proceeding against any Obligor which
would have a Material Adverse Effect on such Obligor, or the indictment of any
Obligor for any crime other than traffic and boating tickets and misdemeanors
not punishable by jail terms.

 

36

--------------------------------------------------------------------------------


 

(m) Change of Control.

 

(i) The failure of Robert E. Milhous and Paul B. Milhous to directly or
indirectly own and have voting control of at least Fifty and one-tenth percent
(50.1%) in the aggregate of the issued and outstanding voting equity interests
of Holdings, (ii) the failure of Holdings to own and have voting control of at
least one hundred percent (100%) of the issued and outstanding voting equity
interest of Borrower, or (iii) a “Change of Control” under and as defined in the
Indenture occurs; provided that the merger of Holdings with and into Borrower
shall not constitute an Event of Default so long as Borrower is the surviving
entity of such merger.

 

(n) Material Adverse Change.

 

Any material adverse change in the Collateral, business, assets, liabilities,
operations or condition, financial or otherwise of any Obligor, as determined by
Lender in its sole reasonable judgment or the occurrence of any event which, in
Lender’s reasonable judgment, could have a Material Adverse Effect.

 

(o) Indenture Event of Default.

 

The occurrence of an Event of Default under and as defined in the Indenture or
any amendment of said Indenture.

 

16. REMEDIES UPON AN EVENT OF DEFAULT.

 

(a) Upon the occurrence and during the continuance of an Event of Default
described in subsection 15(g) hereof, all of the Liabilities shall immediately
and automatically become due and payable, without notice of any kind.  Upon the
occurrence of any other Event of Default, all Liabilities may, at the option of
Lender, and without demand, notice or legal process of any kind, be declared,
and immediately shall become, due and payable.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may exercise from time to time any rights and remedies available to it
under the Uniform Commercial Code and any other applicable law in addition to,
and not in lieu of, any rights and remedies expressly granted in this Agreement
(including, without limitation, the right to decrease the Maximum Loan Limit) or
in any of the Other Agreements and all of Lender’s rights and remedies shall be
cumulative and non-exclusive to the extent permitted by law.  In particular, but
not by way of limitation of the foregoing, Lender may, without notice, demand or
legal process of any kind, take possession of any or all of the Collateral (in
addition to Collateral of which it already has possession), wherever it may be
found, and for that purpose may pursue the same wherever it may be found, and
may enter onto any of Borrower’s premises where any of the Collateral may be,
and search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of, and Lender shall have the
right to store the same at any of Borrower’s premises without cost to Lender. 
At Lender’s request, Borrower shall, at Borrower’s expense, assemble the
Collateral and make it available to Lender at one or more places to be
designated by Lender and reasonably convenient to Lender and Borrower.  Borrower

 

37

--------------------------------------------------------------------------------


 

recognizes that if Borrower fails to perform, observe or discharge any of its
Liabilities under this Agreement or the Other Agreements, no remedy at law will
provide adequate relief to Lender, and agrees that Lender shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.  Any notification of intended disposition of any of
the Collateral required by law will be deemed to be a reasonable authenticated
notification of disposition if given at least ten (10) days prior to such
disposition and such notice shall (i) describe Lender and Borrower, (ii)
describe the Collateral that is the subject of the intended disposition, (iii)
state the method of the intended disposition, (iv) state that Borrower is
entitled to an accounting of the Liabilities and state the charge, if any, for
an accounting and (v) state the time and place of any public disposition or the
time after which any private sale is to be made.  Lender may disclaim any
warranties that might arise in connection with the sale, lease or other
disposition of the Collateral and has no obligation to provide any warranties at
such time.  Any Proceeds of any disposition by Lender of any of the Collateral
may be applied by Lender to the payment of expenses in connection with the
Collateral, including, without limitation, legal expenses and reasonable
attorneys’ fees, and any balance of such Proceeds may be applied by Lender
toward the payment of such of the Liabilities, and in such order of application,
as Lender may from time to time elect.

 

17. CONDITIONS PRECEDENT.

 

The obligation of Lender to  fund the initial Revolving Loan, and to issue or
cause to be issued the initial Letter of Credit, is subject to the satisfaction
or waiver on or before the date hereof of the following conditions precedent:

 

(a) Lender shall have received each of the agreements, opinions, reports,
approvals, consents, certificates and other documents set forth on the closing
document list attached hereto as Schedule 17(a) (the “Closing Document List”) in
each case in form and substance reasonably satisfactory to Lender;

 

(b) Since July 9, 2002, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect on any Obligor, as
determined by Lender in its Permitted Discretion;

 

(c) Lender shall have received payment in full of all fees and expenses payable
to it by Borrower or any other Person in connection herewith, on or before
disbursement of the initial Loans hereunder; and

 

(d) The Obligors shall have executed and delivered to Lender all such other
documents, instruments and agreements which Lender determines are reasonably
necessary to consummate the transactions contemplated hereby, including, without
limitation a Continuing Unconditional Guaranty from Perry Judd’s Holdings, Inc.

 

18. INDEMNIFICATION.

 

Borrower agrees to defend (with counsel reasonably satisfactory to Lender),
protect, indemnify and hold harmless Lender, each affiliate or subsidiary of
Lender, and each of their respective officers, directors, employees, attorneys
and agents (each an

 

38

--------------------------------------------------------------------------------


 

“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities
laws and regulations, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any Other Agreement, or any act,
event or transaction related or attendant thereto, the making or issuance and
the management of the Loans or any Letters of Credit or the use or intended use
of the proceeds of the Loans or any Letters of Credit; provided, however, that
Borrower shall not have any obligation hereunder to any Indemnified Party with
respect to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, Borrower shall satisfy such undertaking
to the maximum extent permitted by applicable law.  Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party on demand, and, failing prompt payment, shall,
together with interest thereon at the highest rate then applicable to Loans
hereunder from the date incurred by each Indemnified Party until paid by
Borrower, be added to the Liabilities of Borrower and be secured by the
Collateral.  The provisions of this Section 18 shall survive the satisfaction
and payment of the other Liabilities and the termination of this Agreement.

 

19. NOTICE.

 

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Lender shall be sent to it at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, attention: John Mostofi, facsimile
number: (312) 904-6450, and in the case of Borrower shall be sent to it at its
principal place of business set forth on Exhibit A hereto to the attention of
the Chief Financial Officer or as otherwise directed by Borrower in writing. 
All notices shall be deemed received upon actual receipt thereof or refusal of
delivery.

 

20. CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

 

This Agreement and the Other Agreements are submitted by Borrower to Lender for
Lender’s acceptance or rejection at Lender’s principal place of business as an
offer by Borrower to borrow monies from Lender now and from time to time
hereafter, and shall not be binding upon Lender or become effective until
accepted by Lender, in writing, at said place of business.  If so accepted by
Lender, this Agreement and the Other Agreements shall be deemed to have been
made at said place of business.  THIS AGREEMENT AND THE OTHER AGREEMENTS SHALL
BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO
INTERPRETATION,

 

39

--------------------------------------------------------------------------------


 

ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS,
INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER
CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. 
If any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or remaining provisions of this Agreement.

 

BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH
FOR NOTICE IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.    Lender shall provide a copy of such process
to the law firm of Brobeck, Phleger & Harrison, Attention: Kenneth Bender, Esq.
by mail at the address of 550 South Hope Street, Los Angeles, California 90071
or by facsimile transmission at facsimile number (213) 239-1324. 
Notwithstanding anything to the contrary contained herein, failure of Lender to
provide a copy of such process shall not impair Lender’s rights hereunder.

 

21. MODIFICATION AND BENEFIT OF AGREEMENT.

 

This Agreement and the Other Agreements may not be modified, altered or amended
except by an agreement in writing signed by Borrower or such other Person who is
a party to such Other Agreement and Lender.  Borrower may not sell, assign or
transfer this Agreement, or the Other Agreements or any portion thereof,
including, without limitation, Borrower’s rights, titles, interest, remedies,
powers or duties hereunder and thereunder.  Borrower hereby consents to Lender’s
sale, assignment, transfer or other disposition, at any time and from time to
time hereafter, of this Agreement, or the Other Agreements to an affiliate of
Lender, or of any portion thereof, or participations therein so long as Lender
remains a lender, including, without limitation, Lender’s rights, titles,
interest, remedies, powers and/or duties and agrees that it shall execute and
deliver such documents as Lender may request in connection with any such sale,
assignment, transfer or other disposition, provided, that no such consent shall
be required and Lender may sell, assign, transfer or otherwise dispose at any
time and from time to time hereafter, this Agreement or the Other Agreements, if
an Event of Default is then continuing.

 

22. HEADINGS OF SUBDIVISIONS.

 

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

 

40

--------------------------------------------------------------------------------


 

23. POWER OF ATTORNEY.

 

Borrower acknowledges and agrees that its appointment of Lender as its attorney
and agent-in-fact for the purposes specified in this Agreement is an appointment
coupled with an interest and shall be irrevocable until all of the Liabilities
are satisfied and paid in full and this Agreement is terminated.

 

24. CONFIDENTIALITY.

 

Lender hereby agrees to use commercially reasonable efforts to assure that any
and all information relating to Borrower which is (i) furnished by Borrower to
Lender (or to any affiliate of Lender); and (ii) non-public, confidential or
proprietary in nature, shall be kept confidential by Lender or such affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to Borrower may be distributed by Lender or
such affiliate to Lender’s or such affiliate’s directors, officers, employees,
attorneys, affiliates, assignees, participants, auditors, agents and regulators,
and upon the order of a court or other governmental agency having jurisdiction
over Lender or such affiliate, to any other party.  Borrower and Lender further
agree that this provision shall survive the termination of this Agreement. 
Notwithstanding the foregoing, Borrower hereby consents to Lender publishing a
tombstone or similar advertising material relating to the financing transaction
contemplated by this Agreement.

 

25. COUNTERPARTS.

 

This Agreement, any of the Other Agreements, and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

 

26. ELECTRONIC SUBMISSIONS.

 

Upon not less than sixty (60) days’ prior written notice (the “Approved
Electronic Form Notice”), Lender may permit or require that any of the
documents, certificates, forms, deliveries or other communications, authorized,
required or contemplated by this Agreement or the Other Agreements, be submitted
to Lender in “Approved Electronic Form” (as hereafter defined), subject to any
reasonable terms, conditions and requirements in the applicable Approved
Electronic Forms Notice.  For purposes hereof “Electronic Form” means e-mail,
e-mail attachments, data submitted on web-based forms or any other communication
method that delivers machine readable data or information to Lender, and
“Approved Electronic Form” means an Electronic Form that has been approved in
writing by Lender (which approval has not been revoked or modified by Lender)
and sent to Borrower in an Approved Electronic Form Notice.  Except as otherwise
specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the Other Agreements.

 

41

--------------------------------------------------------------------------------


 

27. WAIVERS.

 

(a) IN NO EVENT SHALL LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES.

 

(b) Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

 

(c) Borrower hereby waives the benefit of any law that would otherwise restrict
or limit Lender or any affiliate of Lender in the exercise of its right, after
the occurrence and during the continuance of an Event of Default, which is
hereby acknowledged and agreed to, to set-off against the Liabilities, without
notice at any time hereafter, any indebtedness, matured or unmatured, owing by
Lender or such affiliate of Lender to Borrower, including, without limitation
any deposit account at Lender or such affiliate.

 

(d) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, BORROWER HEREBY WAIVES ALL
RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY LENDER OF ITS
RIGHTS TO REPOSSESS THE COLLATERAL OF BORROWER WITHOUT JUDICIAL PROCESS OR TO
REPLEVY, ATTACH OR LEVY UPON SUCH COLLATERAL, PROVIDED THAT IN THE EVENT THAT
LENDER SEEKS TO ENFORCE ITS RIGHTS HEREUNDER BY JUDICIAL PROCESS OR SELF HELP,
LENDER SHALL PROVIDE BORROWER WITH SUCH NOTICES AS ARE REQUIRED BY LAW.

 

(e) Lender’s failure, at any time or times hereafter, to require strict
performance by Borrower of any provision of this Agreement or any of the Other
Agreements shall not waive, affect or diminish any right of Lender thereafter to
demand strict compliance and performance therewith.  Any suspension or waiver by
Lender of an Event of Default under this Agreement or any default under any of
the Other Agreements shall not suspend, waive or affect any other Event of
Default under this Agreement or any other default under any of the Other
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character.  No delay on the part of Lender in the
exercise of any right or remedy under this Agreement or any Other Agreement
shall preclude other or further exercise thereof or the exercise of any right or
remedy.  None of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement or any of the Other
Agreements and no Event of Default under this Agreement or default under any of
the Other Agreements shall be deemed to have been suspended or waived by Lender
unless such suspension or waiver is in writing, signed by a duly authorized
officer of Lender and directed to Borrower specifying such suspension or waiver.

 

42

--------------------------------------------------------------------------------


 

28. DESIGNATED SENIOR INDEBTEDNESS.

 

The Liabilities under this Agreement and the Other Agreements constitutes
“Designated Senior Indebtedness” under and as defined in the Indenture.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

PERRY JUDD’S INCORPORATED

LASALLE BUSINESS CREDIT, INC.

 

 

 

 

By

 

 

By

 

 

Title

 

 

Title

 

 

 

43

--------------------------------------------------------------------------------


 

EXHIBIT A – BUSINESS AND COLLATERAL LOCATIONS

 

Attached to and made a part of that certain Loan and Security Agreement of even
date herewith between PERRY JUDD’S INCORPORATED (“Borrower”) and LASALLE
BUSINESS CREDIT, INC. (“Lender”).

 

A.                                   Borrower’s business locations (please
indicate which location is the principal place of business and at which
locations originals and all copies of Borrower’s books, records and accounts are
kept).

 

1.

575 West Madison Street

 

Waterloo, Wisconsin  53594-0097

 

[principal place of business/leased location]

 

B.                                     Other business locations (including,
without limitation, warehouse locations, processing locations, consignment
locations) and all post office boxes of Borrower.  Please indicate the
relationship of such location to Borrower (i.e. public warehouse, processor,
etc.).

 

1.

1300 Sauk Avenue

 

Baraboo, Wisconsin

 

[leased location]

 

 

2.

161 North Jackson Street

 

Waterloo, Wisconsin

 

[leased location]

 

 

3.

275 South Jackson Street

 

Waterloo, Wisconsin

 

[leased location]

 

 

4.

200 South Jackson Street

 

Waterloo, Wisconsin

 

[leased location]

 

 

5.

207 South Jackson Street

 

Waterloo, Wisconsin

 

[leased location]

 

 

6.

One Shenandoah Valley Drive

 

Strasburg, Virginia    22657

 

[leased location]

 

 

7.

377 Industrial Park

 

Mount Jackson, Virginia

 

[leased location]

 

44

--------------------------------------------------------------------------------


 

8.

520 Second Avenue East

 

Spencer, Iowa  51301

 

[owned property – LBCI will not have a mortgage]

 

 

9.

P.O. Box 97

 

Waterloo, Wisconsin  53594-0097

 

 

10.

P.O. Box 530

 

Spencer, Iowa  51301

 

C.         Bank Accounts of Borrower (other than those at LaSalle Bank National
Association):

 

Bank (with address)

 

Account Number

 

Type of Account

 

 

 

 

 

1.          Farmers & Merchants State Bank, Waterloo, Wisconsin

 

114-155

 

Checking Account

 

 

 

 

 

2.          Baraboo National Bank, Baraboo, Wisconsin

 

101124358

 

Checking Account

 

 

 

 

 

3.          Bank of America, Spencer, Iowa

 

550158200133

 

Checking Account

 

 

 

 

 

4.          First Virginia Bank, Strasburg, Virginia

 

22152288

 

Checking Account

 

45

--------------------------------------------------------------------------------


 

EXHIBIT B – COMPLIANCE CERTIFICATE

 

Attached to and made a part of that certain Loan and Security Agreement, as it
may be amended in accordance with its terms from time to time, including all
exhibits attached thereto (the “Agreement”) of even date herewith between PERRY
JUDD’S INCORPORATED (“Borrower”) and LASALLE BUSINESS CREDIT, INC. (“Lender”).

 

This Certificate is submitted pursuant to {subsection 9(c)} of the Agreement.

 

The undersigned hereby certifies to Lender that as of the date of this
Certificate:

 

1.             The undersigned is the                                of
Borrower.

 

2.             There exists no event or circumstance which is or which with the
passage of time, the giving of notice, or both would constitute an Event of
Default, as that term is defined in the Agreement, or, if such an event of
circumstance exists, a writing attached hereto specifies the nature thereof, the
period of existence thereof and the action that Borrower has taken or proposes
to take with respect thereto.

 

3.             No material adverse change in the condition, financial or
otherwise, business, property, or results of operations of Borrower has occurred
since [date of last Compliance Certificate/last financial statements delivered
prior to closing], or, if such a change has occurred, a writing attached hereto
specifies the nature thereof and the action that Borrower has taken or proposes
to take with respect thereto.

 

4.             Borrower is in compliance with the representations, warranties
and covenants in the Agreement, or, if Borrower is not in compliance with any
representations, warranties or covenants in the Agreement, a writing attached
hereto specifies the nature thereof, the period of existence thereof and the
action that Borrower has taken or proposes to take with respect thereto.

 

5.             The financial statements of Borrower being concurrently delivered
herewith have been prepared in accordance with generally accepted accounting
principles consistently applied and there have been no material changes in
accounting policies or financial reporting practices of Borrower since [date of
the last Compliance Certificate/date of last financial statements delivered
prior to closing] or, if any such change has occurred, such changes are set
forth in a writing attached hereto.

 

46

--------------------------------------------------------------------------------


 

6.             Attached hereto is a true and correct calculation of the
financial covenants contained in the Agreement.

 

 

PERRY JUDD’S INCORPORATED

 

 

 

 

 

By

 

 

Its

 

 

47

--------------------------------------------------------------------------------


 

 

EXHIBIT C – COMMERCIAL TORT CLAIMS

 

NONE

 

48

--------------------------------------------------------------------------------


 

SCHEDULE 1 – PERMITTED LIENS

 

1.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Micro Inks Corporation

 

 

File Number:

 

1081387 8

 

 

Filed:

 

08/10/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Inventory

 

 

 

 

 

2.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Transamerica Equipment Financial Services Corporation

 

 

File Number:

 

1089955 4

 

 

Filed:

 

08/23/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

3.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation

 

 

File Number:

 

1097660 0

 

 

Filed:

 

08/17/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

4.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation

 

 

File Number:

 

1097689 9

 

 

Filed:

 

08/17/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

5.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

De Lage Landen Financial Services, Inc.

 

 

File Number:

 

1112601 5

 

 

Filed:

 

09/10/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment (leased)

 

49

--------------------------------------------------------------------------------


 

6.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heller Financial Leasing, Inc.

 

 

File Number:

 

1115033 8

 

 

Filed:

 

10/03/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

7.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation

 

 

File Number:

 

1144764 3

 

 

Filed:

 

10/19/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

8.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Financial Corporation

 

 

File Number:

 

1180849 7

 

 

Filed:

 

11/26/01

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

9.

 

Debtor:

 

Perry Judds Incorporated

 

 

Secured Party:

 

Canon Financial Services, Inc.

 

 

File Number:

 

2035533 3

 

 

Filed:

 

1/16/02

 

 

Jurisdiction:

 

S/S Delawared

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

10.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heidelberg Web Systems, Inc.

 

 

File Number:

 

2043108 4

 

 

Filed:

 

02/19/02

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

11.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

BCC Equipment Leasing Corporation

 

 

File Number:

 

2059062 4

 

 

Filed:

 

02/11/02

 

 

Jurisdiction:

 

S/S Delaware

 

 

Collateral:

 

Specific Equipment

 

50

--------------------------------------------------------------------------------


 

12.

 

Debtor:

 

Perry Judds

 

 

Secured Party:

 

GFC Leasing A Division of Gordon Flesch Co., Inc.

 

 

File Number:

 

2084806 3

 

 

Filed:

 

03/12/02

 

 

Jurisdiction:

 

/S Delaware

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

13.

 

Debtor:

 

Perry / Judds

 

 

Secured Party:

 

Fuji Film

 

 

File Number:

 

020008685734

 

 

Filed:

 

05/01/02

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

14.

 

Debtor:

 

Perry Judd, Inc.

 

 

Secured Party:

 

Kopenhaver, Laurie

 

 

 

 

Compaq Capital Corporation

 

 

File Number:

 

1834395

 

 

Filed:

 

03/25/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

15.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heller Financial Leasing, Inc.

 

 

File Number:

 

010007272624

 

 

Filed:

 

10/26/01

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

16.

 

Debtor:

 

Perry Judds

 

 

Secured Party:

 

GFC Leasing

 

 

File Number:

 

1759316

 

 

Filed:

 

05/14/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

17.

 

Debtor:

 

Perry Judds

 

 

Secured Party:

 

GFC Leasing, A Division of Gordon Flesch Corporation

 

 

File Number:

 

1759317

 

 

Filed:

 

05/14/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

51

--------------------------------------------------------------------------------


 

18.

 

Debtor:

 

Perry Judds

 

 

Secured Party:

 

GFC Leasing, A Division of Gordon Flesch Corporation

 

 

File Number:

 

01882773

 

 

Filed:

 

09/20/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

19.

 

Debtor:

 

Perry Printing Corporation

 

 

Secured Party:

 

Fleet Capital Corporation f/k/a Fleet Credit Corporation.

 

 

File Number:

 

1529591

 

 

Filed:

 

08/23/95

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

20.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation

 

 

File Number:

 

1602114

 

 

Filed:

 

07/19/96

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

21.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation for Itself and as Agent

 

 

File Number:

 

1668027

 

 

Filed:

 

05/01/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

22.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation for Itself and as Agent

 

 

File Number:

 

1668028

 

 

Filed:

 

05/01/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

23.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation for Itself and as Agent

 

 

File Number:

 

1701708

 

 

Filed:

 

09/19/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

52

--------------------------------------------------------------------------------


 

24.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation for Itself and as Agent

 

 

File Number:

 

1705597

 

 

Filed:

 

10/06/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

25.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation for Itself and as Agent

 

 

File Number:

 

1705598

 

 

Filed:

 

10/06/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

26.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as agent)

 

 

File Number:

 

1763002

 

 

Filed:

 

05/29/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

27.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

GTE Leasing Corporation

 

 

File Number:

 

1792745

 

 

Filed:

 

09/28/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

28.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA Inc.

 

 

File Number:

 

1793768

 

 

Filed:

 

10/02/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

29.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as agent)

 

 

File Number:

 

1794581

 

 

Filed:

 

10/06/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

53

--------------------------------------------------------------------------------


 

30.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

GFC Leasing, A Division of Gordon Flesch Corporation

 

 

File Number:

 

1799581

 

 

Filed:

 

10/27/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

31.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

General Electric Capital Corporation

 

 

File Number:

 

1803393

 

 

Filed:

 

11/10/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

32.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

General Electric Capital Corporation

 

 

File Number:

 

1812279

 

 

Filed:

 

12/21/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

33.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation, for itself and/or as agent

 

 

File Number:

 

1814828

 

 

Filed:

 

01/04/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

34.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as agent)

 

 

File Number:

 

1814829

 

 

Filed:

 

01/04/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

35.

 

Debtor:

 

Perry Judds Inc.

 

 

Secured Party:

 

Meridian Leasing Corporation

 

 

File Number:

 

1820793

 

 

Filed:

 

01/29/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

54

--------------------------------------------------------------------------------


 

36.

 

Debtor:

 

Perry Judds, Inc.

 

 

Secured Party:

 

Compaq Capital

 

 

File Number:

 

1820996

 

 

Filed:

 

01/29/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

37.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

Pitney Bowes Credit Corporation

 

 

File Number:

 

1841682

 

 

Filed:

 

04/26/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

38.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

Pitney Bowes Credit Corporation

 

 

File Number:

 

1841683

 

 

Filed:

 

04/26/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

39.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

Pitney Bowes Credit Corporation

 

 

File Number:

 

1841684

 

 

Filed:

 

04/26/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

40.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Siemens Credit Corporation

 

 

File Number:

 

01861678

 

 

Filed:

 

07/08/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

41.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as agent)

 

 

File Number:

 

01869625

 

 

Filed:

 

08/03/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

55

--------------------------------------------------------------------------------


 

42.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as agent)

 

 

File Number:

 

01870356

 

 

Filed:

 

08/05/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

43.

 

Debtor:

 

Perry Judd’s Inc.

 

 

Secured Party:

 

NMHG Financial Services, Inc.

 

 

File Number:

 

01888260

 

 

Filed:

 

10/08/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

44.

 

Debtor:

 

Perry Judd’s Inc.

 

 

Secured Party:

 

NMGH Financial Services, Inc.

 

 

File Number:

 

01889166

 

 

Filed:

 

10/12/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

45.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

01898729

 

 

Filed:

 

11/12/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

46.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

01898734

 

 

Filed:

 

11/12/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

47.

 

Debtor:

 

Perry Judd’s, Inc.

 

 

Secured Party:

 

NMHG Financial Services, Inc.

 

 

File Number:

 

01900178

 

 

Filed:

 

11/18/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

56

--------------------------------------------------------------------------------


 

48.

 

Debtor:

 

Perry Judd’s, Inc.

 

 

Secured Party:

 

NMHG Financial Services, Inc.

 

 

File Number:

 

01903403

 

 

Filed:

 

11/30/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

49.

 

Debtor:

 

Perry Judd’s, Inc.

 

 

Secured Party:

 

NMHG Financial Services, Inc.

 

 

File Number:

 

01909026

 

 

Filed:

 

12/20/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

50.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heller Financial Leasing, Inc.

 

 

File Number:

 

01914726

 

 

Filed:

 

01/05/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

51.

 

Debtor:

 

Perry Judd’s Inc

 

 

Secured Party:

 

Citicorp Del Lease, Inc.

 

 

File Number:

 

01916575

 

 

Filed:

 

01/11/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

52.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

GE Capital Corporation

 

 

File Number:

 

01918571

 

 

Filed:

 

01/18/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

53.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Transamerica Services Corporation

 

 

File Number:

 

01955950

 

 

Filed:

 

05/12/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

57

--------------------------------------------------------------------------------


 

54.

 

Debtor:

 

Perry Judd’s Inc

 

 

Secured Party:

 

Associated Bank

 

 

File Number:

 

01966169

 

 

Filed:

 

06/15/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

55.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

American Medical Association

 

 

File Number:

 

01971516

 

 

Filed:

 

07/05/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Inventory

 

 

 

 

 

56.

 

Debtor:

 

Perry Judd’s Inc

 

 

Secured Party:

 

Bank One, Milwaukee

 

 

File Number:

 

01995365

 

 

Filed:

 

09/28/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

57.

 

Debtor:

 

Perry Judd’s Inc

 

 

Secured Party:

 

Bank One, Milwaukee

 

 

File Number:

 

02002899

 

 

Filed:

 

10/24/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

58.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

BancBoston Leasing Inc.

 

 

File Number:

 

02028543

 

 

Filed:

 

01/22/01

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

59.

 

Debtor:

 

Perry Judd, Inc.

 

 

Secured Party:

 

PrimeSource Corporation

 

 

File Number:

 

1350332

 

 

Filed:

 

04/29/93

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

58

--------------------------------------------------------------------------------


 

60.

 

Debtor:

 

Perry - Judds

 

 

Secured Party:

 

GFC Leasing, A Division of Gordon Flesch Corporation

 

 

File Number:

 

1779133

 

 

Filed:

 

07/31/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

61.

 

Debtor:

 

Perry-Judd’s, Inc.

 

 

Secured Party:

 

Meridian Leasing Corporation

 

 

File Number:

 

1779138

 

 

Filed:

 

07/31/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

62.

 

Debtor:

 

Perry-Judd’s, Inc.

 

 

Secured Party:

 

PrimeSource Corp.

 

 

File Number:

 

1844795

 

 

Filed:

 

05/06/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

63.

 

Debtor:

 

Perry-Judd’s, Inc.

 

 

Secured Party:

 

PrimeSource Corp.

 

 

File Number:

 

1844815

 

 

Filed:

 

05/06/99

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

64.

 

Debtor:

 

Perry-Judds Incorporated

 

 

Secured Party:

 

IBM Credit Corporation

 

 

File Number:

 

01939225

 

 

Filed:

 

03/23/00

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

65.

 

Debtor:

 

Perry Judd’s

 

 

Secured Party:

 

Pitney Bowes Credit

 

 

File Number:

 

P086967

 

 

Filed:

 

03/03/00

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

59

--------------------------------------------------------------------------------


 

66.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

General Electric Capital Corporation

 

 

File Number:

 

168578

 

 

Filed:

 

01/19/99

 

 

Jurisdiction:

 

Sauk County, Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

67.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Siemens Credit Corporation

 

 

File Number:

 

171689

 

 

Filed:

 

01/31/00

 

 

Jurisdiction:

 

Sauk County, Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

68.

 

Debtor:

 

Perry-Judd’s, Inc.

 

 

Secured Party:

 

Meridian Leasing Corporation

 

 

File Number:

 

9805267452

 

 

Filed:

 

05/26/98

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

69.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA Inc.

 

 

File Number:

 

9810157236

 

 

Filed:

 

10/15/98

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

70.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

E.I. Dupont de Nemours & Co.

 

 

File Number:

 

9901207801

 

 

Filed:

 

01/20/99

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

71.

 

Debtor:

 

Perry Judds, Inc.

 

 

Secured Party:

 

Compaq Capital Corporation

 

 

File Number:

 

9905267810

 

 

Filed:

 

05/26/99

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

60

--------------------------------------------------------------------------------


 

72.

 

Debtor:

 

Perry Judds, Inc.

 

 

Secured Party:

 

Compaq Capital Corporation

 

 

File Number:

 

9905277820

 

 

Filed:

 

05/27/99

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

73.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

9911127377

 

 

Filed:

 

11/12/99

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

74.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

9911127378

 

 

Filed:

 

11/12/99

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

75.

 

Debtor:

 

Perry Judd’s Inc

 

 

Secured Party:

 

Citicorp Del Lease, Inc.

 

 

File Number:

 

0001117176

 

 

Filed:

 

01/11/00

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

76.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

Cannon Financial Services, Inc.

 

 

File Number:

 

0007217071

 

 

Filed:

 

07/21/00

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

77.

 

Debtor:

 

Perry Judds Incorporated

 

 

Secured Party:

 

Transamerica Equipment Financial

 

 

File Number:

 

0101047007

 

 

Filed:

 

01/04/01

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

61

--------------------------------------------------------------------------------


 

78.

 

Debtor:

 

Perry Judd’s, Inc.

 

 

Secured Party:

 

PrimeSource Corporation

 

 

File Number:

 

0108237228

 

 

Filed:

 

08/23/01

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

79.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heller Financial Leasing, Inc.

 

 

File Number:

 

0110267340

 

 

Filed:

 

10/26/01

 

 

Jurisdiction:

 

S/S Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

80.

 

Debtor:

 

Perry-Judd’s Inc.

 

 

Secured Party:

 

Meridian Leasing Corporation

 

 

File Number:

 

98000176

 

 

Filed:

 

05/22/98

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment (Leased)

 

 

 

 

 

81.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Fleet Capital Corporation for itself and/or as Agent

 

 

File Number:

 

98000351

 

 

Filed:

 

10/01/98

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

82.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

99000206

 

 

Filed:

 

07/26/99

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

83.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

Canon Financial Services, Inc.

 

 

File Number:

 

99000276

 

 

Filed:

 

10/12/99

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

62

--------------------------------------------------------------------------------


 

84.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

99000315

 

 

Filed:

 

11/15/99

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

85.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Newcourt Financial USA, Inc.

 

 

File Number:

 

99000316

 

 

Filed:

 

11/15/99

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

86.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Siemens Credit Corporation

 

 

File Number:

 

00000013

 

 

Filed:

 

01/12/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

87.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Siemens Credit Corporation

 

 

File Number:

 

00000014

 

 

Filed:

 

01/12/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

88.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

GE Capital

 

 

File Number:

 

00000018

 

 

Filed:

 

01/18/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

89.

 

Debtor:

 

Perry Judd’s Inc

 

 

Secured Party:

 

Citicorp Del Lease, Inc.

 

 

File Number:

 

00000045

 

 

Filed:

 

02/11/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

63

--------------------------------------------------------------------------------


 

90.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

American Medical Association

 

 

File Number:

 

00000236

 

 

Filed:

 

07/06/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Inventory

 

 

 

 

 

91.

 

Debtor:

 

Perry Judds Inc

 

 

Secured Party:

 

Canon Financial Services, Inc.

 

 

File Number:

 

00000265

 

 

Filed:

 

07/24/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

92.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Imaging Financial Services Inc

 

 

File Number:

 

00000321

 

 

Filed:

 

08/30/00

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

93.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Transamerica Equipment Financial Services Corporation

 

 

File Number:

 

01000012

 

 

Filed:

 

01/08/01

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

94.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

BancBoston Leasing Inc.

 

 

File Number:

 

01000028

 

 

Filed:

 

01/22/01

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

95.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heller Financial Leasing, Inc.

 

 

File Number:

 

01000307

 

 

Filed:

 

10/26/01

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

64

--------------------------------------------------------------------------------


 

96.

 

Debtor:

 

Perry Judd’s Incorporated

 

 

Secured Party:

 

Heidelberg Web Systems, Inc.

 

 

File Number:

 

02000006

 

 

Filed:

 

02/20/02

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

97.

 

Debtor:

 

Judd’s Inc

 

 

Secured Party:

 

Master Lease Div of Tokai Financial Services, Inc.

 

 

File Number:

 

9300252

 

 

Filed:

 

05/04/93

 

 

Jurisdiction:

 

Shenandoah County, Virginia

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

98.

 

Debtor:

 

Perry Graphic Communication

 

 

Secured Party:

 

Caterpillar Financial Services Corporation

 

 

File Number:

 

1631005

 

 

Filed:

 

11/26/96

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

99.

 

Debtor:

 

Perry Graphic Communications

 

 

Secured Party:

 

Fuji Photo Film U.S.A. Inc.

 

 

File Number:

 

1608652

 

 

Filed:

 

08/19/96

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

100.

 

Debtor:

 

Perry Graphic Communications

 

 

Secured Party:

 

Imaging Financial Services Inc

 

 

File Number:

 

1669558

 

 

Filed:

 

05/06/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

101.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

GTE Leasing Corporation

 

 

File Number:

 

1673655

 

 

Filed:

 

05/21/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

65

--------------------------------------------------------------------------------


 

102.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

GTE Leasing Corporation

 

 

File Number:

 

1694801

 

 

Filed:

 

08/18/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment (leased)

 

 

 

 

 

103.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

Fleet Capital Corporation for itself and/or as Agent

 

 

File Number:

 

1696365

 

 

Filed:

 

08/25/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

104.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

Caterpillar Financial Services Corporation

 

 

File Number:

 

1718671

 

 

Filed:

 

12/01/97

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

105.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as Agent)

 

 

File Number:

 

1739876

 

 

Filed:

 

03/02/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

106.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

GTE Leasing Corporation

 

 

File Number:

 

1779777

 

 

Filed:

 

08/03/98

 

 

Jurisdiction:

 

S/S Wisconsin

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

107.

 

Debtor:

 

Perry Graphic Communications, Inc.

 

 

Secured Party:

 

Fleet Capital Corporation (for itself and/or as Agent)

 

 

File Number:

 

P068087

 

 

Filed:

 

12/29/99

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

66

--------------------------------------------------------------------------------


 

108.

 

Debtor:

 

Heartland Press Inc

 

 

Secured Party:

 

The CIT Group/Equipment Financing Inc

 

 

File Number:

 

K638818

 

 

Filed:

 

03/30/95 (cont’d)

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

109.

 

Debtor:

 

Heartland Press

 

 

Secured Party:

 

Fuji Photo Film USA, Inc.

 

 

File Number:

 

K830593

 

 

Filed:

 

04/24/97 (cont’d)

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

110.

 

Debtor:

 

Heartland Press

 

 

Secured Party:

 

Fuji Photo Film USA, Inc.

 

 

File Number:

 

K860522

 

 

Filed:

 

09/16/97 (cont’d)

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

111.

 

Debtor:

 

Heartland Press, Inc

 

 

Secured Party:

 

Wam!Net Inc

 

 

File Number:

 

K957936

 

 

Filed:

 

10/26/98

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

 

 

 

 

112.

 

Debtor:

 

Heartland Press

 

 

Secured Party:

 

Fuji Photo Film USA, Inc.

 

 

File Number:

 

P036846

 

 

Filed:

 

08/19/99

 

 

Jurisdiction:

 

S/S Iowa

 

 

Collateral:

 

Specific Equipment

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 11(g) – LITIGATION

 

None

 

68

--------------------------------------------------------------------------------


 

SCHEDULE 11(i) – AFFILIATE TRANSACTIONS

 

NONE

 

69

--------------------------------------------------------------------------------


 

SCHEDULE 11(j) – NAMES & TRADE NAMES

 

1.  Perry Judd’s Incorporated (Borrower/Legal Name)

 

70

--------------------------------------------------------------------------------


 

SCHEDULE 11(n) – INDEBTEDNESS

 

$115,000,000 under the Indenture

 

71

--------------------------------------------------------------------------------


 

SCHEDULE 11(p) – PARENT, SUBSIDIARIES AND AFFILIATES

 

1.             Perry Judd’s Holdings, Inc. (Parent)

 

72

--------------------------------------------------------------------------------


 

SCHEDULE 12(j) – CHARGES REGARDING CHECKING ACCOUNTS

 

See Attached

 

73

--------------------------------------------------------------------------------


 

SCHEDULE 13(f) – LOANS BY BORROWER

 

NONE

 

74

--------------------------------------------------------------------------------


 

SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST

 

1.                                       Loan and Security Agreement (including
Exhibits and Schedules) (ver2g)

 

2.                                       $25,000,000.00 Revolving Note for Loans
in favor of Lender (ver 1)

 

3.                                       UCC financing statements showing
Borrower as debtor filed with each of the following offices:

 

State

 

Office

 

Includes
Fixtures

 

 

 

 

 

Delaware

 

S/S Delaware

 

N/A

 

4.                                       Items relating to insurance:

 

a.                                       Insurance policy(ies)

 

b.                                      Lender Insurance Letter to Agent (ver 1)

 

c.                                       Assignment of Business Interruption
Insurance Policy (ver 1)

 


D.                                      CERTIFICATE(S) OF INSURANCE WITH RESPECT
TO PROPERTY AND LIABILITY INSURANCE, SHOWING LASALLE BUSINESS CREDIT, INC. AS
CERTIFICATE HOLDER, LENDERS LOSS PAYEE AND ADDITIONAL INSURED, AS APPLICABLE,
AND WITH LENDERS LOSS PAYABLE CLAUSE IN FAVOR OF LASALLE BUSINESS CREDIT, INC.
(VER 1)

 

e.                                       Letter from insurance agent indicating
LaSalle Business Credit, Inc.’s status as sole loss payee with respect to the
property insurance policy,

 

5.                                       Secretary’s Certificate as to
Certificate of Incorporation and By-Laws as each may be amended, Incumbency of
Officers and Stockholders (ver 1)

 

6.                                       Corporate Resolutions (ver2g)

 

7.                                       Signature Cards

 

8.                                       Controlled Disbursement Services
Agreement (ver 1)

[Cash Management form]

 

9.                                       Cash Management Forms

[Cash Management form]

 

10.                                 Collateral Report Authorization Letter (ver
1)

 

75

--------------------------------------------------------------------------------


 

11.                                 Authorization to Disburse Loan Proceeds (ver
1)

 

12.                                 Master Cash Management Service Agreement

[Cash Management form]

 

13.                                 W-9 Taxpayer Identification Form (ver 1)

 

14.                                 Continuing Unconditional Guaranty with

Rider A-Special Provisions (ver 1):

 

a)                                      Perry Judd’s Holdings, Inc.

 

15.                                 Landlord’s Agreement from Print (WI) QRS
12-40, Inc. with respect to the property located at (ver 1):

 

a)                                      575 West Madison Street, Waterloo,
Wisconsin 53594-0097

 

16.                                 Attorney’s Opinion Letter (ver2g)

 

17.                                 Payoff Letter with copy of executed UCC
Terminations - [Lender to record terminations]

 

18.                                 Lock Box and Blocked Account Agreement (ver
1)

 

19.                               Master Letter of Credit Agreement (ver 1)

 

20.                                 Accountant’s Reliance Letter from Accountant
(ver 1)

 

21.                                 Accountant’s Reliance Letter from Bank (ver
1)

 

22.                                 Daily Loan Request Form (ver 1)

 

23.                                 Wire Transfer Security Procedures –
Telephone (ver 1)

 

24.                                 Waiver Agreement (ver 1)

 

76

--------------------------------------------------------------------------------